Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

This securities purchase agreement (this “Agreement”), dated as of December 16,
2019, is entered into among Pivotal Acquisition Corp. (to be renamed
KLDiscovery, Inc.), a Delaware corporation (the “Company”), and the purchasers
identified on the signature pages hereto (including their permitted successors
and assigns, each a “Purchaser” and, together, the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the U.S. Securities Act of 1933, as amended
(including the rules and regulations promulgated thereunder, the “Securities
Act”), the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, securities of the Company as
more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Debentures (as defined herein) and (b) the
following terms have the meanings set forth in this Section 1.1:

“Change of Control Purchased Share Delivery Date” shall have the meaning
ascribed to such term in Section 4.3(c) hereof.

“Closing” means each of the Closing Date Securities Closing and the Debentures
Closing.

“Closing Date” means the first date on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) OTPP’s obligation to pay the purchase price of the
OTPP Securities and Manulife’s obligation to pay the purchase price of the
Manulife Securities at the Closing Date Securities Closing, (ii) the Company’s
obligations to deliver, in the case of MGG, the MGG Shares, in the case of OTPP,
the OTPP Securities, and, in the case of Manulife, the Manulife Securities, at
the Closing Date Securities Closing, (iii) each Purchaser’s obligations to pay
the purchase price of the Debentures at the Debentures Closing and (iv) the
Company’s obligations to deliver the Debentures at the Debentures Closing, in
each case, have been satisfied or waived.

“Closing Date Securities” shall have the meaning ascribed to such term in
Section 2.1(b) hereof.

“Closing Date Securities Closing” means the closing of the purchase and sale of
the Closing Date Securities pursuant to Section 2.1(b) hereof.



--------------------------------------------------------------------------------

“Closing Date Shares” shall have the meaning ascribed to such term in
Section 2.1(b) hereof.

“Closing Date Warrants” shall have the meaning ascribed to such term in
Section 2.1(b) hereof.

“Company Stockholders Meeting” shall have the meaning ascribed to such term in
Section 4.6(b).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, loan agreement, indenture, mortgage,
deed of trust, lease, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound.

“Debentures” means each 8.00% convertible debenture due 2024, subject to the
terms therein, issued by the Company to the Purchasers hereunder, in the form of
Exhibit A attached hereto.

“Debentures Closing” means the closing of the purchase and sale of the
Debentures pursuant to Section 2.1(a) hereof.

“Debenture Commitment Amount” shall have the meaning ascribed to such term in
Section 2.1(a) hereof.

“Effective Date” means, with respect to any Securities, the earlier of (a) the
date that such Security has been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions and (b) the one-year anniversary of the Issue
Date (with respect to the Debentures, the Underlying Shares and the Closing Date
Securities) or the one-year anniversary of the applicable Purchased Share
Delivery Date (with respect to any Purchased Shares) (provided, in each case,
that a holder of such Security is not an Affiliate of the Company).

“Information” means all information received from the Company or any Subsidiary
or Affiliate thereof relating to the Company or any Subsidiary or Affiliate
thereof or their respective businesses, other than any such information that is
publicly available to the Purchasers, prior to disclosure by the Company, other
than as a result of a breach of Section 4.6 hereof by any Purchaser.

“IRS” shall have the meaning ascribed to such term in Section 4.1(a) hereof.

“Manulife Permitted Transferees” means, subject to compliance with applicable
securities Laws, any Affiliate of Manulife; provided, however, that these
Manulife Permitted Transferees must enter into a written agreement agreeing to
be bound by the transfer restrictions contained in this Agreement.

 

2



--------------------------------------------------------------------------------

“Manulife Shares” shall have the meaning ascribed to such term in Section 2.1(b)
hereof.

“Manulife Securities” shall have the meaning ascribed to such term in
Section 2.1(b) hereof.

“Manulife Warrants” shall have the meaning ascribed to such term in
Section 2.1(b) hereof.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, property, liabilities (actual or contingent), financial condition or
results of operations of the Company and its Restricted Subsidiaries, taken as a
whole, (b) a material adverse effect on the ability of the Company to perform
its obligations under the Transaction Documents, (c) a material adverse effect
on the legality, validity or enforceability of the Transaction Documents or
(d) a material adverse effect on the rights and remedies of any Purchaser under
the Transaction Documents (including in its role as Holder).

“Meeting End Date” shall have the meaning ascribed to such term in Section 4.6
hereof.

“MGG Shares” shall have the meaning ascribed to such term in Section 2.1(b)
hereof.

“Notice of Purchase” shall have the meaning ascribed to such term in
Section 4.3(a) hereof.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement (or equivalent or comparable constitutive documents with respect to
any non-U.S. jurisdiction) and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture,
trust or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“OTPP Permitted Transferees” means, subject to compliance with applicable
securities Laws, any Affiliate of OTPP; provided, however, that these OTPP
Permitted Transferees must enter into a written agreement agreeing to be bound
by the transfer restrictions contained in this Agreement.

“OTPP Securities” shall have the meaning ascribed to such term in Section 2.1(b)
hereof.

 

3



--------------------------------------------------------------------------------

“OTPP Shares” shall have the meaning ascribed to such term in Section 2.1(b)
hereof.

“OTPP Warrants” shall have the meaning ascribed to such term in Section 2.1(b)
hereof.

“Owned Shares” shall have the meaning ascribed to such term in Section 4.6(b)
hereof.

“Proxy” shall have the meaning ascribed to such term in Section 4.6(b) hereof.

“Purchased Share Change of Control Conversion Date” shall have the meaning
ascribed to such term in Section 4.3(c) hereof.

“Purchased Share Change of Control Notice Date” shall have the meaning ascribed
to such term in Section 4.3(c) hereof.

“Purchased Share Delivery Date” shall have the meaning ascribed to such term in
Section 4.3(a) hereof.

“Purchased Shares” shall have the meaning ascribed to such term in
Section 4.3(a) hereof.

“Purchaser” and “Purchasers” shall each have the meaning ascribed to such term
in the Recitals.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.4
hereof.

“Required Purchasers” means the Holders of a majority in aggregate principal
amount of outstanding Debentures; provided, that such Required Purchasers shall
include both an Affiliate of MGG and an Affiliate of OTPP; provided, further,
that, with respect to any amendments, waivers or consents with respect to
provisions regarding the OTPP Securities, “Required Purchasers” means OTPP and
its OTPP Permitted Transferees; provided, further, that, with respect to any
amendments, waivers or consents with respect to provisions regarding the
Manulife Securities, “Required Purchasers” means Manulife and its Manulife
Permitted Transferees; provided, further, that, with respect to any amendments,
waivers or consents with respect to provisions regarding the MGG Shares,
“Required Purchasers” means MGG. With respect to any amendments, waivers or
consents with respect to provisions regarding the Purchased Shares, “Required
Purchasers” shall be measured with respect to (x) the aggregate principal amount
of outstanding Debentures and (y) the aggregate principal amount of Debentures
no longer outstanding for which a right to receive Purchased Shares remains.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

4



--------------------------------------------------------------------------------

“Securities” means, collectively, the Debentures, the Underlying Shares, the
Closing Date Securities and the Purchased Shares.

“Securities Act” shall have the meaning ascribed to such term in in the
Recitals.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock).

“Significant Holder” means each Purchaser party to this Agreement on the Issue
Date (and their Affiliates) and each other Purchaser from time to time which,
together with their Affiliates, hold more than 10% in outstanding aggregate
principal amount of the Debentures.

“Stockholder Approval” shall have the meaning ascribed to such term in
Section 4.6(a) hereof.

“Stockholder Approval Date” shall have the meaning ascribed to such term in
Section 4.6(a) hereof.

“Stockholder Proposal” shall have the meaning ascribed to such term in
Section 4.6(a) hereof.

“Tax Form Requirements” shall have the meaning ascribed to such term in
Section 4.1(a) hereof.

“Transfer Agent” means Continental Stock Transfer & Trust Company, the transfer
agent of the Company as of the date hereof, with a mailing address of 1 State
Street, 30th Floor, New York, New York 10004, and any successor transfer agent
of the Company.

“Underlying Shares” means the Conversion Shares and any other shares of Common
Stock issued and issuable pursuant to the terms of the Debentures and this
Agreement (other than the Purchased Shares and the Closing Date Securities),
including, without limitation, (i) shares of Common Stock issued and issuable in
lieu of the cash payment of interest on the Debentures in accordance with the
terms of the Debentures (assuming all permissible interest payments are made in
shares of Common Stock)) and (ii) any securities issued or then issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing as described in the Debentures, in each case
of clauses (i) and (ii) above, without respect to any limitation or restriction
on the conversion of the Debentures.

“Warrant Exercise Date” shall have the meaning ascribed to such term in
Section 3.6 hereof.

 

5



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

Section 2.1 Closing.

(a) On the Closing Date, upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and the Purchasers agree to purchase, in the
maximum amount set forth in Schedule I hereto for each Purchaser, the Debentures
in the maximum principal amount of $200,000,000 (such amount, the “Debenture
Commitment Amount”). The Debenture Commitment Amount shall be reduced by an
amount equal to (x) the amount of available cash in the Company’s trust account
at the closing of the Business Combination (after giving effect to redemptions)
minus (y) $80,000,000, and to the extent of a reduction of the Debenture
Commitment Amount, each Purchaser’s individual commitment set forth on Schedule
I hereto shall be reduced on a pro rata basis. The commitment of each Purchaser
for the Debenture Commitment Amount is on a several, and not a joint, basis. The
Purchasers shall deliver to the Company, via wire transfer, immediately
available funds equal to the amount of their Debenture Commitment Amount, and
the Company shall deliver to the Purchasers the Debentures, and the Company and
the Purchasers shall deliver the other items set forth in Section 2.2 hereof
deliverable at the Closing.

(b) On the Closing Date, upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and the Purchasers agree to purchase, in the
number set forth in Schedule I hereto for each Purchaser of shares of Common
Stock and/or warrants to purchase an equal number of shares of Common Stock, as
applicable. The shares of Common Stock to be purchased by MGG, OTPP and Manulife
are referred to herein as the “MGG Shares,” the “OTPP Shares” and the “Manulife
Shares,” respectively, and collectively are referred to as the “Closing Date
Shares.” The warrants to purchase shares of Common Stock to be purchased by OTPP
and Manulife are referred to herein as the “OTPP Warrants” (together with the
OTPP Shares and any shares of Common Stock issuable upon exercise of the OTPP
Warrants, the “OTPP Securities”) and the “Manulife Warrants” (together with the
Manulife Shares and any shares of Common Stock issuable upon exercise of the
Manulife Warrants, the “Manulife Securities” and, together with the MGG Shares
and the OTPP Securities, the “Closing Date Securities”), respectively, and
collectively are referred to as the “Closing Date Warrants.” OTPP shall deliver
to the Company, via wire transfer, immediately available funds equal to
$1,417,333.17, and the Company shall deliver to OTPP the OTPP Shares and the
OTPP Warrants, and the Company and OTPP shall deliver the other items set forth
in Section 2.2 hereof deliverable at the Closing. Manulife shall deliver to the
Company, via wire transfer, immediately available funds equal to $354,333.54,
and the Company shall deliver to Manulife the Manulife Shares and the Manulife
Warrants, and the Company and Manulife shall deliver the other items set forth
in Section 2.2 hereof deliverable at the Closing.

(c) Upon satisfaction of the covenants and conditions set forth in Sections 2.2
and 2.3 hereof, each of (i) the Closing Date Securities Closing, followed
immediately by the (ii) Debentures Closing, shall occur, at the offices of
Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022, or such other
location as the parties shall mutually agree. For the avoidance of doubt, the
Closing Date Securities Closing shall occur immediately prior to consummation of
the Business Combination.

 

6



--------------------------------------------------------------------------------

Section 2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) (w) the executed Debentures, registered in the names and in the amounts set
forth on Schedule I hereto, (x) in the case of MGG, the MGG Shares, (y) in the
case of OTPP, the OTPP Shares and the OTPP Warrants and (z) in the case of
Manulife, the Manulife Shares and the Manulife Warrants;

(iii) a certificate, dated the Closing Date and signed by an authorized officer
of the Company, (1) certifying that all conditions set forth in Section 2.3
hereof have been fulfilled, (2) certifying that all obligations, covenants and
agreements of the Company required to be performed at or prior to the Closing
Date have been performed and (3) certifying as to the following: (A) attached
thereto is a copy of each organizational document of the Company duly executed
and delivered by the Company and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto; (B) set forth therein are the signature and
incumbency of the officers or other authorized representatives of the Company
executing the Transaction Documents; and (C) attached thereto are copies of
resolutions of the board of directors of the Company approving and authorizing
the execution, delivery and performance of the Transaction Documents as of the
Closing Date.

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

(i) this Agreement duly executed by such Purchasers;

(ii) (x) the purchase price of the Debentures by wire transfer to the account or
accounts specified by the Company, (y) in the case of OTPP, the purchase price
of the OTPP Shares and the OTPP Warrants by wire transfer to the account or
accounts specified by the Company and (z) in the case of Manulife, the purchase
price of the Manulife Shares and the Manulife Warrants by wire transfer to the
account or accounts specified by the Company; and

(iii) documentation meeting the Tax Form Requirements.

 

7



--------------------------------------------------------------------------------

Section 2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the substantially concurrent consummation of the Business Combination in
accordance in all material respects with the Merger Agreement; and

(ii) the delivery by each Purchaser of the items set forth in Section 2.2(b)
hereof.

(b) The obligations of each Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

(i) the substantially concurrent consummation of the Business Combination in
accordance in all material respects with the Merger Agreement; and

(ii) the delivery by the Company of the items set forth in Section 2.2(a)
hereof.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company to the Purchasers. The
Company hereby represents and warrants as of the Closing Date to each Purchaser
as follows:

(a) Existence, Qualification and Power. The Company (i) is a Person duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and (ii) has all requisite power and authority to execute, deliver
and perform its obligations under the Transaction Documents.

(b) Authorization; No Contravention. The execution, delivery and performance by
the Company of the Transaction Documents are within the Company’s corporate
powers, have been duly authorized by all necessary corporate action and do not
(i) contravene the terms of any of the Company’s Organization Documents,
(ii) violate any Law or (iii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as not
prohibited by the Debenture), or require any payment (other than for
Indebtedness to be repaid on the Closing Date in connection with the
Transactions) to be made under any Contractual Obligation to which the Company
is a party, except, in the case of subclauses (ii) and (iii), to the extent that
such violation, conflict, breach or contravention could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) Governmental Authorization. No approval, consent, exemption, authorization
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required and no stamp, registration, notarial or similar Taxes or
fees are payable in connection with the execution, delivery or performance by
the Company of this Agreement or any other Transaction Document, except for
(w) approvals, consents,

 

8



--------------------------------------------------------------------------------

exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made, (x) the notice and/or application to the Trading
Market for the issuance and sale of the Securities and the listing of the
Conversion Shares, the Purchased Shares and/or any Closing Date Securities for
trading thereon in the time and manner required thereby, (y) approvals,
consents, exemptions, authorizations, actions, notices and filings as may be
required under applicable Blue Sky or securities laws of the various states in
connection with the purchase or receipt of the Securities by the Purchasers and
(z) approvals, consents, exemptions, authorizations or other actions, notices,
filings and payments, the failure of which to obtain or make could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(d) Binding Effect. Each Transaction Document has been duly executed and
delivered by the Company. Each Transaction Document when delivered by the
Company in accordance with the terms hereof or thereof, as applicable, will
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by any applicable bankruptcy, administration, administrative
receivership, winding-up, insolvency, reorganization (by way of voluntary
arrangement, schemes of arrangement or otherwise), receivership, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.

Section 3.2 Representations and Warranties of the Company to OTPP. The Company
hereby represents and warrants as of the Closing Date to OTPP as follows:

(a) Due Authorization. The OTPP Shares and the OTPP Warrants have been duly
authorized and, when issued and delivered to OTPP against full payment therefor
in accordance with the terms of this Agreement, will be validly issued, fully
paid and non-assessable and will not have been issued in violation of or subject
to any preemptive or similar rights created under the Company’s Organization
Documents or under the Delaware General Corporation Law.

(b) Authorization; No Contravention. The issuance and sale of the OTPP Shares
and the OTPP Warrants is within the Company’s corporate powers, has been duly
authorized by all necessary corporate action and does not (i) contravene the
terms of any of the Company’s Organization Documents, (ii) violate any Law or
(iii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as not prohibited by the Debenture), or require
any payment to be made under any Contractual Obligation to which the Company is
a party, except, in the case of subclauses (ii) and (iii), to the extent that
such violation, conflict, breach or contravention could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.3 Representations and Warranties of the Company to Manulife. The
Company hereby represents and warrants as of the Closing Date to Manulife as
follows:

(a) Due Authorization. The Manulife Shares and the Manulife Warrants have been
duly authorized and, when issued and delivered to the Purchasers affiliated with
Manulife against full payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable and will not
have been issued in violation of or subject to any preemptive or similar rights
created under the Company’s Organization Documents or under the Delaware General
Corporation Law.

 

9



--------------------------------------------------------------------------------

(b) Authorization; No Contravention. The issuance and sale of the Manulife
Shares and the Manulife Warrants is within the Company’s corporate powers, has
been duly authorized by all necessary corporate action and does not
(i) contravene the terms of any of the Company’s Organization Documents,
(ii) violate any Law or (iii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as not
prohibited by the Debenture), or require any payment to be made under any
Contractual Obligation to which the Company is a party, except, in the case of
subclauses (ii) and (iii), to the extent that such violation, conflict, breach
or contravention could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.4 Representations and Warranties of the Company to MGG. The Company
hereby represents and warrants as of the Closing Date to MGG as follows:

(a) Due Authorization. The MGG Shares have been duly authorized and, when issued
and delivered to the Purchasers affiliated with MGG against full payment
therefor in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under the Company’s
Organization Documents or under the Delaware General Corporation Law.

(b) Authorization; No Contravention. The issuance and sale of the MGG Shares is
within the Company’s corporate powers, has been duly authorized by all necessary
corporate action and does not (i) contravene the terms of any of the Company’s
Organization Documents, (ii) violate any Law or (iii) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
not prohibited by the Debenture), or require any payment to be made under any
Contractual Obligation to which the Company is a party, except, in the case of
subclauses (ii) and (iii), to the extent that such violation, conflict, breach
or contravention could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.5 Representations and Warranties of the Company in Connection with the
Issuance of Purchased Shares. The Company hereby represents and warrants as of
each Purchased Share Delivery Date, Purchased Share Change of Control Conversion
Date and Change of Control Purchased Share Delivery Date to each Purchaser
purchasing Purchased Shares as of such date as follows:

(a) Due Authorization. The Purchased Shares being issued on such Purchased Share
Delivery Date have been duly authorized and, when issued and delivered against
full payment therefor in accordance with the terms of this Agreement, will be
validly issued, fully paid and non-assessable and will not have been issued in
violation of or subject to any preemptive or similar rights created under the
Company’s Organization Documents or under the Delaware General Corporation Law.

 

10



--------------------------------------------------------------------------------

(b) Authorization; No Contravention. The issuance of the Purchased Shares being
issued on such Purchased Share Delivery Date is within the Company’s corporate
powers, has been duly authorized by all necessary corporate action and does not
(i) contravene the terms of any of the Company’s Organization Documents,
(ii) violate any Law or (iii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as not
prohibited by the Debenture), or require any payment to be made under any
Contractual Obligation to which the Company is a party, except, in the case of
subclauses (ii) and (iii), to the extent that such violation, conflict, breach
or contravention could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 3.6 Representations and Warranties of the Purchasers, Manulife and OTPP.
(x) Each Purchaser hereby represents and warrants as of the Closing Date and as
of each Purchased Share Delivery Date, Purchased Share Change of Control
Conversion Date and Change of Control Purchased Share Delivery Date and (y) OTPP
and Manulife each hereby represents and warrants as of any date on which OTPP
Warrants or Manulife Warrants, as applicable, are exercised for Common Stock
(each, a “Warrant Exercise Date”), in each case, to the Company as follows:

(a) Existence, Qualification and Power. Such Person (i) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has full power and
authority to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party.

(b) Authorization; No Contravention. The execution, delivery and performance by
such Person of the Transaction Documents to which it is a party are within such
Person’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action and do not (i) contravene the terms of
any of such Person’s Organization Documents, (ii) violate any Law or
(iii) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under any Contractual
Obligation to which such Person is a party, except, in the case of subclauses
(ii) and (iii), to the extent that such violation, conflict, breach or
contravention could not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on such Person.

(c) Governmental Authorization. No approval, consent, exemption, authorization
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required and no stamp, registration, notarial or similar Taxes or
fees are payable in connection with the execution, delivery or performance by
such Person of the Transaction Documents to which it is a party, except for
(x) approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made, (y) approvals,
consents, exemptions, authorizations, actions, notices and filings as may be
required under applicable Blue Sky or securities laws of the

 

11



--------------------------------------------------------------------------------

various states in connection with the purchase or receipt of the Securities by
such Person on the Closing Date, such Purchased Share Delivery Date or such
Warrant Exercise Date, as applicable, and (z) approvals, consents, exemptions,
authorizations or other actions, notices, filings and payments, the failure of
which to obtain or make could not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on such Person.

(d) Binding Effect. Each Transaction Document to which it is a party has been
duly executed and delivered by such Person. Each Transaction Document when
delivered by such Person in accordance with the terms hereof or thereof, as
applicable, will constitute a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, administration,
administrative receivership, winding-up, insolvency, reorganization (by way of
voluntary arrangement, schemes of arrangement or otherwise), receivership,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity.

(e) Own Account. Such Person understands that the Securities to be acquired on
the Closing Date, such Purchased Share Delivery Date or such Warrant Exercise
Date, as applicable, are “restricted securities” and have not been registered
under the Securities Act or any applicable state securities law and is acquiring
such Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable securities law of any jurisdiction, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable securities law of any jurisdiction and has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Securities in violation of the
Securities Act or any applicable securities law of any jurisdiction. Such Person
is acquiring the Securities to be acquired on the Closing Date, such Purchased
Share Delivery Date or such Warrant Exercise Date, as applicable, in the
ordinary course of its business.

(f) Purchaser Status. At the time such Person was offered any Securities, it
was, and as of the date hereof it is, and on the date on which the Debenture is
converted or it otherwise acquires Underlying Shares or Purchased Shares, such
Person will be an “accredited investor” as defined in Rule 501(a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) under the Securities Act.

(g) Experience of the Purchasers. Such Person, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Person is able to bear the economic risk of
an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(h) General Solicitation. Such Person is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

12



--------------------------------------------------------------------------------

(i) Access to Information. Such Person acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and all reports, schedules, forms, statements and other
documents filed or furnished by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof (including
the exhibits thereto and documents incorporated by reference therein) and has
been afforded: (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to its
investment. Such Person acknowledges and agrees that neither the Company nor any
of its representatives has provided such Person with any information or advice
with respect to the Securities, nor is such information or advice necessary or
desired. Neither the Company nor any of its representatives has made or makes
any representation as to the Company or the quality of the Securities. In
connection with the issuance of the Securities to such Person, neither the
Company nor any of its representatives has acted as a financial advisor or
fiduciary to such Person.

(j) Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, no such Person has, nor has any Person
acting on behalf of or pursuant to any understanding with such Person, directly
or indirectly, executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that such
Person first received a term sheet (written or oral) from the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Other than to other Persons party to this Agreement or to its
representatives, including, without limitation, its officers, directors,
partners, legal and other advisors, employees, agents and Affiliates, such
Person has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

(k) No Short Selling. Until such time that such Person no longer holds any
principal amount of the Debentures, such Person, its agents, representatives and
affiliates will not engage in or effect, in any manner whatsoever, directly or
indirectly, any “Short Sale” (as such term is defined in Section 242.200 of
Regulation SHO of the Exchange Act) of the Common Stock; provided, that this
restriction shall not apply to Short Sales entered into for purposes of hedging.

(l) No Manipulation. Neither such Person, nor any Person acting on behalf of or
pursuant to any understanding with such Person, will take, directly or
indirectly, any actions to trade in the Company’s Common Stock that might
reasonably be expected to cause or result in, under the Securities Act or the
Exchange Act, or otherwise, manipulation of the price of the Common Stock
designed to artificially achieve the Conversion Price.

 

13



--------------------------------------------------------------------------------

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

Section 4.1 Transfer Restrictions.

(a) A Purchaser may transfer all or a portion of its Debenture with the consent
of the Company (not to be unreasonably withheld, delayed or conditioned);
provided that the foregoing consent requirement shall not apply in connection
with a transfer to an Affiliate of such Purchaser; provided further that, other
than in the case of a transfer to an Affiliate of a Purchaser, no Debenture or
any portion thereof may be transferred in a principal amount less than
$5,000,000. Notwithstanding the foregoing, in connection with any transfer of
all or any portion of a Debenture, the transferee must provide to the Company at
the time of transfer: (i) for any transferee that is a United States person (as
such term is used in the Code), a U.S. Internal Revenue Service (“IRS”) Form W-9
certifying that it is a United States person; (ii) for any transferee that is
not a United States person (as such term is used in the Code), (1) an IRS Form
W-8BEN-E certifying that it is entitled to benefits under an income tax treaty
to which the United States is a party, (2) an IRS Form W-8ECI certifying that
the income receivable pursuant to the Debentures is effectively connected with
the conduct of a trade or business in the United States, (3) if the relevant
Person is not (A) a bank described in Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder described in Section 871(h)(3)(B) of the Code or (C) a
controlled foreign corporation related to the Company within the meaning of
Section 864(d) of the Code, a certificate to that effect in substantially the
form attached as Exhibit B hereto (a “Non-Bank Certificate”) and an IRS Form
W-8BEN-E, certifying that the transferee is not a United States person and
(4) to the extent that it is not the beneficial owner for U.S. federal income
tax purposes, an IRS Form W-8IMY (or any successor forms) of the transferee,
accompanied by, to the extent applicable, an IRS Form W-8BEN-E, Form W-8ECI,
Form W-9, Form W-8IMY (or other successor forms) and any other required
supporting information from each beneficial owner (provided that if one or more
of the beneficial owners are described in clause (3) above, it may provide a
Non-Bank Certificate on behalf of each such beneficial owner to the extent such
beneficial owners are legally able to provide such certificates); (iii) to the
extent it is legally able to do so, any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable
requirements of law to permit the Company to determine the withholding or
deduction required to be made; and (iv) if any payment to a Purchaser would be
subject to taxes imposed by FATCA if a Purchaser were to fail to comply with the
applicable reporting requirements of FATCA, such documentation reasonably
requested by the Company as may be necessary for the Company to comply with its
obligations under FATCA (which term for purposes of this provision shall include
any amendments made to FATCA after the date of this Agreement) (the delivery
requirements in this proviso, the “Tax Form Requirements”).

 

14



--------------------------------------------------------------------------------

Each Purchaser and each transferee agrees that if the information provided on
any form previously delivered changes, or if a lapse in time or change in
circumstances renders the information on any form obsolete, expired or
inaccurate in any material respect, such Purchaser or such transferee shall
promptly inform the Company and deliver promptly updated documentation
satisfying the Tax Form Requirements, and the Company must be given at least
five days’ prior notice of such transfer. Notwithstanding anything herein to the
contrary, no Purchaser shall be permitted to transfer its Debenture to any
person unless prior to such transfer the transferee has satisfied the Tax Form
Requirements. Upon any transfer of a Debenture permitted hereby, the applicable
transferee shall deliver to the Company documentation satisfying the Tax Form
Requirements and such other information as the Company requests to effectuate
the transfer, including information of the type necessary to enable the Company
to update the Debenture Register. Each Debenture may be transferred upon
surrender for registration of transfer of such Debenture by the relevant
Purchaser at the principal office of the Company, and the Company shall execute
and deliver one or more new Debentures of like tenor and of a like aggregate
principal amount, registered in the name of such transferee upon delivery of the
information described in the preceding sentence.

(b) The Securities may only be disposed of in compliance with state, federal and
foreign securities laws. In connection with any transfer of Securities other
than to the Company or pursuant to an effective registration statement or Rule
144, the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement.

(c) Each Purchaser agrees to the imprinting of a legend on any of the Securities
in substantially the following form:

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR OTHER JURISDICTION AND HAS BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS.

 

15



--------------------------------------------------------------------------------

THIS SECURITY HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (WITHIN THE MEANING
OF SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO [NAME/TITLE OF REPRESENTATIVE OF COMPANY] at [ADDRESS – EMAIL OR
PHYSICAL], THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS
SECURITY THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE
SECURITY, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE SECURITY AND (3) THE
YIELD TO MATURITY OF THE SECURITY.

(d) After the Effective Date, promptly upon request of any Purchaser, the
Company shall cause its counsel to issue a legal opinion to the Transfer Agent,
if required by the Transfer Agent, to effect the removal of the legend in
Section 4.1(c) hereof from the applicable Securities. Certificates for
Underlying Shares subject to legend removal hereunder shall be transmitted by
the Transfer Agent to such Purchaser by crediting the account of such
Purchaser’s prime broker with the Depository Trust Company System as directed by
such Purchaser.

(e) Notwithstanding the foregoing, OTPP agrees that the OTPP Securities may not
be transferred, assigned or sold (except to OTPP Permitted Transferees) until
the earlier to occur of (i) one year after the consummation of a Business
Combination and (ii) the date following the completion of the Business
Combination on which the Company completes a liquidation, merger, share exchange
or other similar transaction that results in all of its stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property; provided that, if the Last Reported Sale Price of the Common Stock
equals or exceeds $12.00 per share (as adjusted pursuant to Section 5 of the
Debentures) for any 20 Trading Days during the period of 30 consecutive Trading
Dates commencing at least 150 days after the Business Combination, the OTPP
Shares will be not be subject to the provisions of this Section 4.1(e).

(f) Notwithstanding the foregoing, Manulife agrees that the Manulife Securities
may not be transferred, assigned or sold (except to Manulife Permitted
Transferees) until the earlier to occur of (i) one year after the consummation
of a Business Combination and (ii) the date following the completion of the
Business Combination on which the Company completes a liquidation, merger, share
exchange or other similar transaction that results in all of its stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property; provided that, if the Last Reported Sale Price of the Common
Stock equals or exceeds $12.00 per share (as adjusted pursuant to Section 5 of
the Debentures) for any 20 Trading Days during the period of 30 consecutive
Trading Dates commencing at least 150 days after the Business Combination, the
Manulife Shares will be not be subject to the provisions of this Section 4.1(f).

Section 4.2 Other Reports.

(a) Monthly Financial Statements. So long as amounts due under the Debentures
remain outstanding, the Company shall furnish to each Significant Holder, within
30 days after the end of each of the first 11 fiscal months of each fiscal year
of the Company, beginning with the first full fiscal month following the Issue
Date, a

 

16



--------------------------------------------------------------------------------

consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal month, and the related consolidated statements of income and cash
flows for such fiscal month and for the portion of the fiscal year then ended,
setting out the key operating metrics of the Company and certified by a
Responsible Officer of the Company, in each case, solely in the form prepared
internally by management of the Company.

(b) Business and Financial Plan. So long as amounts due under the Debentures
remain outstanding, the Company shall furnish to each Significant Holder, on or
prior to the date financial statements are required to be delivered pursuant to
Section 9(a)(i)(1) of the Debentures, a business and financial plan in a form
mutually agreed by the Company and the Required Holders.

(c) Management Calls. So long as amounts due under the Debenture remain
outstanding, the management of the Company shall, promptly after furnishing to
each Significant Holder the monthly financial statements required by
Section 4.2(a) hereof, hold a conference call with the Significant Holders to
discuss such reports and the results of operations for the relevant reporting
period.

Section 4.3 Right to Purchase Shares.

(a) Right to Purchase Shares. From and after each Optional Redemption Date
(provided that if Stockholder Approval is required by stock exchange rule or
other Law, the rights under this Section 4.3 shall commence on (i) if the
Stockholder Approval Date occurs prior to any Optional Redemption Date, each
Optional Redemption Date, or (ii) if an Optional Redemption Date occurs prior to
the Stockholder Approval Date, on the Stockholder Approval Date with respect to
such optional redemption occurring prior to the Stockholder Approval Date) until
the earlier of (x) the Maturity Date and (y) the Purchased Share Change of
Control Conversion Date (unless, in the case of this subclause (y), the related
Notice of Conversion is deemed rescinded pursuant to Section 4(c) of the
Debentures, in which case the right to purchase shares shall be reinstated),
each Purchaser shall have the right to purchase shares of Common Stock from the
Company (collectively, the “Purchased Shares”) in a number equal to the quotient
obtained by dividing (x) the principal amount of the Debenture held by such
Purchaser optionally redeemed by the Company on such Optional Redemption Date by
(y) the Conversion Price; provided that with respect to a Purchaser that is
buying Purchased Shares, the representations and warranties set forth in
Section 3.6 hereof shall be true and correct in all material respects.

(b) Procedures. Any Purchaser shall effect a share purchase under Section 4.3(a)
by delivering to the Company a notice (the “Notice of Purchase”), specifying
therein the number of Purchased Shares to be purchased, the principal amount of
the Debenture to which such purchase relates, the Conversion Price and the date
on which the Purchased Shares are to be delivered, which shall be no earlier
than ten Trading Days after the date of the Notice of Purchase (the “Purchased
Share Delivery Date”). No ink-original Notice of Purchase shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
the Notice of Purchase be required. Not later than

 

17



--------------------------------------------------------------------------------

the Purchased Share Delivery Date, (i) the Company shall deliver, or cause to be
delivered, to such Purchaser the Purchased Shares and (ii) such Purchaser shall
deliver, or cause to be delivered, a wire order in the amount of the Conversion
Price per Purchased Share to the account specified by the Company no less than
one Business Day prior to the Purchased Share Delivery Date. Subject to the
transfer restrictions set out in the Purchase Agreement and as required by
applicable law, the Company shall deliver, and such Purchaser shall receive, any
Purchased Shares required to be delivered by the Company under Section 4.3(a)
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.

(c) Change of Control. Notwithstanding Section 4.3(a) hereof, if at any time
when any Purchaser has a right to purchase Purchased Shares pursuant to
Section 4.3(a) hereof (other than a suspension pursuant to subclause
(y) thereof) the Company notifies such Purchaser of its intention to consummate
a Change of Control (the date such notice is delivered to such Purchaser, the
“Purchased Share Change of Control Notice Date”), such Purchaser may, at its
option, deliver a Notice of Purchase to the Company no later than eight Business
Days after the Purchased Share Change of Control Notice Date (the date such
Notice of Purchase is delivered, the “Purchased Share Change of Control
Conversion Date”) specifying therein the number of Purchased Shares to be
purchased, the principal amount of the Debenture to which such purchase relates
and the Conversion Price. The notice delivered by the Company shall, to the
extent determined, contain (i) the identity of the prospective purchaser,
including (to the extent applicable) the ultimate beneficial holder thereof,
(ii) the number and classes of shares of Common Stock proposed to be acquired by
the prospective purchaser under the terms of the Change of Control, (iii) the
form and consideration to be paid for such shares, (iv) the expected timing for
completion of the Change of Control and (v) any definitive documentation
relating to such Change of Control (provided, that if such documentation is not
available at the time of the delivery of such notice, then such documentation
shall be delivered promptly following its execution). If, during the period from
the Purchased Share Change of Control Conversion Date to the Change of Control
Purchased Share Delivery Date, there is a change in the information delivered by
the Company to such Purchaser with respect to such Change of Control (other than
(A) a change to the identity of the prospective purchaser to an affiliate of
such prospective purchaser, (B) an immaterial change in the expected timing for
completion of the Change of Control or (C) after the execution of a definitive
agreement with respect to such Change of Control, a change in the expected
timing for completion of the Change of Control solely due to the receipt of
regulatory approvals), the Company shall promptly notify such Purchaser of such
change (such notice, a “Subsequent Company Notice”), and such Purchaser, within
two Business Days of receipt of such Subsequent Company Notice, shall, (1) if it
has delivered a Notice of Purchase, notify the Company in writing of either its
rescission of its Notice of Purchase or its intention to proceed with the
purchase of the Purchased Shares or (2) if it has not delivered a Notice of
Purchase, deliver a Notice of Purchase or provide written notice that such
Purchaser intends not to purchase Purchased Shares; provided, however, if the
Subsequent Company Notice includes any change to the information referenced in
sub-clauses (i), (ii) or (iii) above, which would, directly or indirectly, have
a material impact or effect on the Purchaser in the proposed Change of Control
transaction, then the Purchaser agrees to act in good faith to respond as set
forth in sub-clauses (1) or (2) above as soon as possible and in any event no
later than eight Business Days following of receipt of such Subsequent Company
Notice. No ink-original Notice of Purchase shall be required, nor shall any
medallion guarantee (or other type of guarantee or

 

18



--------------------------------------------------------------------------------

notarization) of the Notice of Purchase be required. Not later than a date
designated by the Company that is no earlier than five Business Days prior to
the Change of Control Date (the “Change of Control Purchased Share Delivery
Date”), (I) the Company shall deliver, or cause to be delivered, to such
Purchaser the Purchased Shares and (II) such Purchaser shall deliver, or cause
to be delivered, a wire order in the amount of the Conversion Price per
Purchased Share to the account specified by the Company no less than one
Business Day prior to the Change of Control Purchased Share Delivery Date. If,
in the case of any Notice of Purchase delivered pursuant to Section 4(c) hereof,
the Company notifies the applicable Purchaser in writing that the Change of
Control will not be consummated (which the Company shall promptly provide notice
of if the definitive agreement with respect to the Change of Control expires or
is terminated), such Purchaser shall respond in writing to the Company within
two Business Days as to whether it intends to proceed with the purchase of the
Purchased Shares and, if so, the proposed Purchased Share Delivery Date. If the
Company does not receive written notice from such Purchaser within such
two-Business-Day period, the Notice of Purchase will be deemed to be rescinded.
If, for any reason, the Change of Control is not consummated or the notice
regarding the Company’s intention to consummate a Change of Control is rescinded
or withdrawn, the Purchaser’s rights to purchase shares of Common Stock pursuant
to Section 4.3(a) hereof shall be reinstated for so long as they would otherwise
exist thereunder.

(d) Fractional Shares; Calculations. No fractional shares or scrip representing
fractional shares shall be issued upon the issuance of any Purchased Shares. As
to any fraction of a share such Purchaser would otherwise be entitled upon such
election to purchase, the Company shall round down to the next whole share. All
calculations under this Section 4.3 shall be made to the nearest cent or the
nearest 1/100th of a share, as the case may be.

(e) Reserve and Status of Common Stock Issued Upon Exercise of Right to
Purchase. At all times from and after the Issue Date until the Maturity Date,
the Company will reserve, out of its authorized but unissued and unreserved
shares of Common Stock, a number of shares of Common Stock sufficient to permit
the issuance of the shares of Common Stock underlying the OTPP Warrants and the
Manulife Warrants and the maximum number of Purchased Shares that may be issued
in accordance with this Section 4.3.

Section 4.4 Tax Matters. Each Purchaser and the Company covenant and agree that
they will report the Debentures as indebtedness of the Company for U.S. federal
income tax purposes and will not take any position for U.S. federal income tax
purposes contrary to such characterization, except as otherwise required
pursuant to a determination (within the meaning of Section 1313(a) of the Code).

Section 4.5 Confidentiality. Each Purchaser agrees to maintain the
confidentiality of the Information, except that Information may be disclosed:
(a) to its Affiliates and to its and its Affiliate’s respective partners,
directors, officers, employees, trustees, representatives and agents, including
accountants, legal counsel and other advisors and numbering administration and
settlement service providers on a need-to-know basis, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
in accordance with customary practices; (b)

 

19



--------------------------------------------------------------------------------

to the extent requested by any regulatory authority having jurisdiction over
such Purchaser or its respective Affiliates; (c) in any legal, judicial or
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process,
in each case, based upon the reasonable advice of such Purchaser’s legal counsel
(in which case such Purchaser agrees, to the extent practicable and not
prohibited by applicable Law, to promptly notify the Company prior to
disclosure); (d) to any other party to this Agreement; (e) in connection with
the exercise of any remedies hereunder or under any other Transaction Document
or any action or proceeding relating to this Agreement or any other Transaction
Document or the enforcement of rights hereunder or thereunder; (f) subject to an
agreement containing provisions substantially the same (or at least as
restrictive) as those of this Section 4.5 (or as may otherwise be reasonably
acceptable to the Company), to a permitted transferee of any of its rights or
obligations under this Agreement; (g) with the written consent of the Company;
(h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 4.5; (i) to any state, federal or foreign
authority or examiner regulating such Purchaser; or (j) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Company and the Subsidiaries and Affiliates thereof
received by it from such Purchaser). Each Purchaser acknowledges that (i) the
Information may include material non-public information concerning the Company
or any of its Subsidiaries or Affiliates, (ii) it has developed compliance
procedures regarding the use of material non-public information and (iii) it
will handle such material non-public information in accordance with applicable
Law, including U.S. federal and state securities Laws.

Section 4.6 Special Meeting of Stockholders.

(a) Proxy Statement. If the Closing occurs, the Company shall call and hold a
special meeting of its stockholders, as promptly as reasonably practicable after
the Closing, but no later than six months following the Closing Date (the
“Meeting End Date”) to vote on proposals (collectively, the “Stockholder
Proposal”) to approve the issuance of shares of Common Stock in connection with
the conversion of the Debentures into shares of Common Stock pursuant to
Section 4 of the Debentures and the right of each Purchaser to purchase shares
of Common Stock pursuant to Section 4.3 hereof (“Stockholder Approval,” and the
date on which such approval is obtained, the “Stockholder Approval Date”). The
board of directors shall recommend to the Company’s stockholders that such
stockholders approve the Stockholder Proposal, and shall not modify or withdraw
such resolution. In connection with such meeting, the Company shall promptly
prepare (and the Purchasers will reasonably cooperate with the Company to
prepare) and file (but in no event more than 90 days following the Closing) with
the SEC a preliminary proxy statement, shall use its reasonable best efforts to
solicit proxies for such stockholder approval and shall use its reasonable best
efforts to respond to any comments of the SEC or its staff and to cause a
definitive proxy statement related to such stockholders’ meeting to be mailed to
the Company’s stockholders as promptly as practicable after clearance by the
SEC. If at any time prior to such stockholders’ meeting there shall occur any
event that is required to be set forth in an amendment or supplement to the
proxy statement, the Company shall as promptly as practicable prepare and mail
to its stockholders such an amendment or supplement. The Company agrees that
each proxy statement referred to in this Section 4.6 shall comply as to form in
all material respects

 

20



--------------------------------------------------------------------------------

with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder and that none of the information included or incorporated
by reference in any such proxy statement will, at the date it is filed with the
SEC or mailed to the stockholders of the Company or at the time of the
stockholders’ meeting, or at the time of any amendment or supplement thereof,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading, except for statements made in such proxy statement based exclusively
on information supplied in writing by or on behalf of the Purchasers
specifically and explicitly for inclusion or incorporation by reference therein.
Each of the Purchasers and the Company agrees promptly to correct any
information provided by it or on its behalf for use in the proxy statement if
and to the extent that such information shall have become false or misleading in
any material respect, and the Company shall as promptly as practicable prepare
and mail to its stockholders an amendment or supplement to correct such
information to the extent required by applicable laws and regulations. The
Company shall consult with the Purchasers prior to mailing any proxy statement,
or any amendment or supplement thereto, and provide the Purchasers with a
reasonable opportunity to comment thereon. The Company shall promptly notify the
Purchasers upon the receipt of any comments from the SEC or its staff or any
request from the SEC or its staff for amendments or supplements to any proxy
statement and shall provide the Purchasers with copies of all correspondence
between it and its representatives, on the one hand, and the SEC, on the other
hand. The directors’ recommendation described in this Section 4.6 shall be
included in the proxy statement filed in connection with obtaining such
stockholder approval. In the event that the approval of the Stockholder Proposal
is not obtained at such special stockholders’ meeting, the Company shall include
a proposal to approve (and, the board of directors shall recommend approval of)
such Stockholder Proposal at a meeting of its stockholders (which may be an
annual meeting) no less than once in each six-month period beginning on the
Meeting End Date until such approval is obtained or made, and the other
applicable provisions of this Section 4.6 shall apply with respect to seeking
such Stockholder Proposal.

(b) Voting by Purchasers. Each Purchaser hereby irrevocably and unconditionally
agrees that such Purchaser shall (i) take all such actions as may be reasonably
required to cause each of such Purchaser’s shares of Common Stock owned
beneficially and/or of record as of the applicable record date of any special or
annual meeting at which the Stockholder Proposal is to be voted on (such
meeting, a “Company Stockholders Meeting” and shares of Common Stock, “Owned
Shares”) to be present, in person or by proxy, at each Company Stockholder
Meeting and (ii) at any such Company Stockholder Meeting vote (or cause to be
voted), to the extent entitled to vote thereon, all of such Purchaser’s Owned
Shares in favor of: (1) the approval of the Stockholder Proposal and (2) the
approval of any proposal to adjourn such Company Stockholder Meeting to a later
date if there are not sufficient votes for approval of the Stockholder Proposal.
Each Purchaser hereby irrevocably appoints MGG and any designee of MGG, and each
of them individually, as such Purchaser’s proxy and attorney-in-fact, with full
power of substitution and re-substitution, to vote at any Company Stockholders
Meeting with respect to such Purchaser’s Owned Shares as of the applicable
record date, in each case solely to the extent and in the manner specified in
the prior sentence (the “Proxy”);

 

21



--------------------------------------------------------------------------------

provided, however, that such Proxy shall be effective with respect to a
Purchaser if, and only if, such Purchaser has not delivered to the secretary of
the Company, at least two Business Days prior to the Company Stockholders
Meeting, a duly executed proxy card directing that such Purchaser’s Owned Shares
be voted in accordance with the prior sentence. The Proxy shall expire and be
deemed revoked automatically at the termination of this Agreement or when the
Stockholder Proposal is approved. The Proxy granted by each Purchaser is
irrevocable and shall be deemed to be coupled with an interest sufficient in law
to support an irrevocable proxy and shall revoke any and all prior proxies
granted by any Purchaser with regard to such Purchaser’s Owned Shares. The power
of attorney granted by each Purchaser is a durable power of attorney and shall
survive the bankruptcy, dissolution, death or incapacity of such Purchaser.
Except as expressly set forth in this Section 4.6, nothing in this Section 4.6
shall limit the right of any Purchaser to vote in favor of, against, or abstain
with respect to any matter presented to the Company’s stockholders not addressed
by this Section 4.6.

ARTICLE V.

MISCELLANEOUS

Section 5.1 Termination. The parties’ obligations under this Agreement (except
with respect to Article 3, this Section 5.1 and Sections 4.1, 4.3, 4.4, 4.5,
4.6, 5.7, 5.8, 5.9, 5.10, 5.14 and 5.15 hereof) will terminate upon repayment in
full of all obligations under the Debentures. The parties’ obligations under
this Agreement with respect to Section 4.3 hereof will terminate as set forth in
such Section.

Section 5.2 Fees and Expenses. The Company shall pay, upon the consummation of
the Business Combination, the reasonable and documented out-of-pocket fees and
expenses of the Purchasers incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents; provided that (x) the
Purchasers provide to the Company an invoice of the reasonable and documented
out-of-pocket fees and expenses to be reimbursed pursuant to this Section 5.2
and (y) the Company’s obligations to reimburse the Purchasers pursuant to this
paragraph shall not exceed $500,000 in the aggregate. Any fees and expenses
reimbursable under this Section 5.2 shall be netted from the purchase price of
the Debentures. For the avoidance of doubt, the payment, reimbursement or
indemnification obligations of the Company pursuant to this Agreement shall not
apply to any income, withholding or similar taxes payable by or with respect to
the Purchasers in connection with its ownership of Securities purchased in
connection with this Agreement.

Section 5.3 Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

Section 5.4 Notices. Any and all notices or other communications or deliveries
to be provided by the Purchasers hereunder shall be in writing and delivered
personally, by facsimile or by email attachment or sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth on the signature pages attached hereto, or such other

 

22



--------------------------------------------------------------------------------

facsimile number, email address or address as the Company may specify for such
purposes by notice to the Purchasers delivered in accordance with this
Section 5.4. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile or by email attachment or sent by a nationally recognized overnight
courier service addressed to the Purchasers at the facsimile number, email
address or address of the Purchasers appearing on the books of the Company, or
if no such facsimile number or email attachment or address appears on the books
of the Company, at the principal place of business of the Purchasers, as set
forth on the signature pages attached hereto. Any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment to the email address set
forth in the Purchase Agreement prior to 5:30 p.m. (New York City time) on any
date, (ii) the next Trading Day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number or email
attachment to the email address set forth in the Purchase Agreement on a day
that is not a Trading Day or later than 5:30 p.m. (New York City time) on any
Trading Day, (iii) the second Trading Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service and (iv) upon actual
receipt by the party to whom such notice is required to be given.

Section 5.5 Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed by the
Company and the Required Purchasers; provided, that no such amendment, waiver or
consent shall (i) waive or postpone any date fixed by the Debentures or any
other Transaction Document for any payment of principal, interest or other
amounts due to the Purchasers, including the Maturity Date, (ii) reduce the
principal of, or the rate of interest specified herein on, any Debenture,
(iii) change the provisions requiring pro rata payments to the Purchasers set
forth in the Debenture or (iv) change any provision of this Section 5.5 or the
definition of “Required Purchasers” or any other provision hereof specifying the
number or percentage of the Purchasers required to amend, waive or otherwise
modify any rights hereunder or make any determination or grant any consent
hereunder, in each case, without the written consent of each Purchaser directly
affected thereby. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right. Any amendment effected in accordance with this
Section 5.5 shall be binding upon each Purchaser and holder of Securities and
the Company.

Section 5.6 Headings. The headings contained herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

Section 5.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Each Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser is permitted to assign or transfer any Securities; provided that such
transferee shall be bound by the provisions of the Transaction Documents that
apply to the “Purchasers.”

 

23



--------------------------------------------------------------------------------

Section 5.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.4 hereof and
this Section 5.8.

Section 5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by applicable
law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 5.10 Survival. The representations and warranties contained herein shall
survive the Closing and each Purchased Share Delivery Date, as applicable.

Section 5.11 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

Section 5.12 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable, the balance of this Agreement shall remain in effect,
and if any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances.

 

24



--------------------------------------------------------------------------------

Section 5.13 Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchasers pursuant to any Transaction Document or any
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, a receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then, to the extent of any such restoration,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 5.14 Business Days. If the last or appointed day for the taking of any
action or the expiration of any right required or granted herein shall not be a
Business Day, then such action may be taken or such right may be exercised on
the next succeeding Business Day.

Section 5.15 Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto.

[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

PIVOTAL ACQUISITION CORP. By:  

/s/ Jonathan J. Ledecky

  Name:   Jonathan J. Ledecky   Title:   Chief Executive Officer

ADDRESS FOR NOTICE: Pivotal Acquisition Corp. c/o Graubard Miller The Chrysler
Building 405 Lexington Avenue, 11th Floor New York, New York 10174 Attention:
Jonathan J. Ledecky EMAIL:   jledecky@hockeyny.com FAX:   (212) 818-8881 With a
copy to (which shall not constitute notice): Graubard Miller The Chrysler
Building 405 Lexington Avenue, 11th Floor New York, New York 10174 Attention:
David Alan Miller / Jeffrey M. Gallant

EMAIL: dmiller@graubard.com /

jgallant@graubard.com

FAX:   (212) 818-8881

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

1397225 ONTARIO LIMITED By:  

/s/ Christopher Witkowski

  Name: Christopher Witkowski   Title: Senior Principal

ADDRESS FOR NOTICE:

Ontario Teachers’ Pension Plan

5650 Yonge Street

Toronto, Ontario M2M 4H5 Attn: Fixed Income Credit Email: FI_Credit@otpp.com and
law_investments@otpp.com With a copy to (which shall not constitute notice):

Torys LLP

1114 Avenue of the Americas

New York, NY 10036 Attn: Darien G Leung Email: dleung@torys.com

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

MGG SPECIALTY FINANCE FUND II LP MGG SF EVERGREEN FUND LP MGG SF DRAWDOWN
UNLEVERED FUND II LP MGG SF EVERGREEN UNLEVERED FUND LP MGG INSURANCE FUND
SERIES OF INTERESTS IN SALI MULTI-SERIES FUND, LP MGG SF EVERGREEN MASTER FUND
(CAYMAN) LP MGG SF EVERGREEN UNLEVERED MASTER FUND II (CAYMAN) LP MGG SF
DRAWDOWN MASTER FUND (CAYMAN) LP MGG SF DRAWDOWN UNLEVERED MASTER FUND II
(CAYMAN) LP MGG CANADA FUND LP MGG SF DRAWDOWN UNLEVERED FUND II (LUXEMBOURG)
SCSp By:  

MGG Investment Group LP, on behalf of

each of the above, as Authorized Signatory

By:  

/s/ Kevin Griffin

  Name: Kevin Griffin   Title:   Chief Executive Officer ADDRESS FOR NOTICE: MGG
Investment Group LP One Penn Plaza, 53rd Floor New York, NY 10119 Attn:
Operations Email: ops@mgginv.com With a copy to (which shall not constitute
notice):

Freshfields Bruckhaus Deringer

601 Lexington Avenue, 56th Floor

New York, NY 10022 Attn: Sebastian L. Fain Email: sebastian.fain@freshfields.com

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

MANULIFE INVESTMENT MANAGEMENT LIMITED, as investment advisor on behalf of:

 

TCDIVMTE: MANULIFE DIVIDEND INCOME FUND

TUMHIMTE: MANULIFE U.S. MONTHLY HIGH INCOME FUND

TUDIVMTE: MANULIFE U.S. DIVIDEND INCOME FUND

TCDIVPIE: MANULIFE DIVIDEND INCOME CLASS

TCDIVRSB: MANULIFE DIVIDEND INCOME SEG FUND

By:

 

/s/ Conrad Dabiet

Name:   Conrad Dabiet Title:   Senior Portfolio Manager ADDRESS FOR NOTICE:

Warren M. Rudick

Manulife Investment Management Limited

VP & Chief Counsel

200 Bloor Street East, NT-6

Toronto, ON, Canada, M4W 1E5

E Warren_Rudick@manulife.com

T 416 852 5338

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

PURCHASER SCHEDULE

 

PURCHASER

   DEBENTURE
COMMITMENT      CLOSING
DATE SHARES      CLOSING
DATE WARRANTS  

1397225 Ontario Limited

   $ 80,000,000        1,478,379        1,411,775  

MGG Specialty Finance Fund II LP

   $ 10,512,446.00        26,281        —    

MGG SF Evergreen Fund LP

   $ 19,109,287.00        47,773        —    

MGG Canada Fund LP

   $ 7,733,548.00        19,334        —    

MGG Insurance Fund Series Interests of the SALI Multi-Series Fund, L.P.

   $ 334,714.00        837        —    

MGG SF Evergreen Unlevered Fund LP

   $ 9,967,767.00        24,919        —    

MGG SF Drawdown Unlevered Fund II LP

   $ 668,802.00        1,672        —    

MGG SF Drawdown Unlevered Fund II (Luxembourg) SCSp

   $ 13,333,333.00        33,333        —    

MGG SF Evergreen Master Fund (Cayman) LP

   $ 28,800,261.00        72,001        —    

MGG SF Drawdown Master Fund (Cayman) LP

   $ 2,714,848.00        6,787        —    

MGG SF Drawdown Unlevered Master Fund II (Cayman) LP

   $ 4,861,475.00        12,154        —    

MGG SF Evergreen Unlevered Master Fund II (Cayman) LP

   $ 1,963,519.00        4,909        —    

TCDIVMTE – Manulife Dividend Income Fund

   $ 10,880,026        201,059        192,002  

TUMHIMTE – Manulife U.S. Monthly High Income Fund

   $ 4,712,523        87,077        83,154  

TUDIVMTE – Manulife U.S. Dividend Income Fund

   $ 1,543,524        28,533        27,247  

TCDIVPIE – Manulife Dividend Income Class

   $ 2,564,380        47,382        45,247  

TCDIVRSB – Manulife Dividend Income Seg Fund

   $ 299,547        5,544        5,294  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF DEBENTURE

[See attached.]



--------------------------------------------------------------------------------

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR OTHER JURISDICTION AND HAS BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE SECURITIES LAWS.

THIS SECURITY HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (WITHIN THE MEANING
OF SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO DAWN WILSON, CHIEF FINANCIAL OFFICER, AT 8201 GREENSBORO DR., SUITE
300, MCLEAN, VIRGINIA 22102, THE COMPANY WILL PROMPTLY MAKE AVAILABLE TO ANY
HOLDER OF THIS SECURITY THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE
OF THE SECURITY, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE SECURITY AND
(3) THE YIELD TO MATURITY OF THE SECURITY.

Issue Date: December [ 🌑 ], 2019

Principal Amount: $[ 🌑 ]

Conversion Price (subject to adjustment as set forth herein): $18.00

8.00% CONVERTIBLE DEBENTURE DUE DECEMBER [ 🌑 ], 2024

THIS 8.00% CONVERTIBLE DEBENTURE is one of a series of 8.00% convertible
debentures of Pivotal Acquisition Corp. (to be renamed KLDiscovery, Inc.), a
Delaware corporation (the “Company”), having its principal place of business at
8201 Greensboro Drive, McLean, Virginia 22102 (this debenture, as amended,
restated, supplemented or otherwise modified from time to time, this “Debenture”
and, collectively with the other debentures of such series, the “Debentures”).

FOR VALUE RECEIVED, the Company promises to pay to [ 🌑 ] or its registered
assigns (the “Holder” and, together with the other holders of Debentures, the
“Holders”), or shall have paid pursuant to the terms hereunder, the principal
sum of $[ 🌑 ] on or prior to December [ 🌑 ], 2024 (subject, only for purposes
of the date on which principal sums outstanding are due under this Debenture, to
adjustment in accordance with the second paragraph of Section 4(a)) (the
“Maturity Date”), or such earlier date as this Debenture is required or
permitted to be repaid as provided hereunder, and to pay interest to the Holder
on the aggregate unconverted and then-outstanding principal amount of this
Debenture (including any PIK Interest (as defined below) paid) in accordance
with the provisions hereof. This Debenture was issued pursuant to the securities
purchase agreement, dated December 16, 2019 among the Company, the Holder and
the other Holders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”).



--------------------------------------------------------------------------------

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

“Additional Payment” means, with respect to clauses (i), (ii) and (iii) of
Section 2(d) hereof, an amount equal to (a) $6,000,000, and (b) with respect to
clause (iv) of Section 2(d) hereof, the Optional Redemption Additional Payment
Amount, in each case, multiplied by a fraction (i) the numerator of which is the
number of days elapsing since the last payment pursuant to Section 2(d) hereof
(or the Issue Date if no payment has previously been made) and (ii) the
denominator of which is 360; provided that the amount in clause (a) of this
definition shall be decreased by an amount equal to the product of $6,000,000
and a fraction (x) the numerator of which is all original principal amounts of
the Debentures previously redeemed and (y) the denominator of which is
$200,000,000.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Transaction” shall have the meaning set forth in Section 7(a)(iii)
hereof.

“Alternate Consideration” shall have the meaning set forth in Section 5(b)
hereof.

“Annual Net Cash Proceeds Threshold” shall have the meaning set forth in
Section 6(c)(i) hereof.

“Applicable Proceeds” shall have the meaning set forth in Section 6(c)(i)
hereof.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Asset Sale Offer” shall have the meaning set forth in Section 6(c)(iv) hereof.

“Business Combination” means the transactions contemplated by the Merger
Agreement and the related agreements and any of the other related transactions
as more fully described in the proxy statement/prospectus filed with the SEC on
November 20, 2019.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City.

 

2



--------------------------------------------------------------------------------

“Capitalized Lease” means, at the time any determination thereof is to be made,
an obligation that is required to be classified and accounted for as a financing
lease (and, for the avoidance of doubt, not a straight-line or operating lease)
on both the balance sheet and income statement for financial reporting purposes
in accordance with GAAP as in effect on the Issue Date, and the amount of
Indebtedness represented thereby at such time shall be the amount of the
liability in respect thereof that would at that time be required to be reflected
as a liability on a balance sheet in accordance with GAAP as in effect on the
Issue Date.

“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Company or any of its Restricted Subsidiaries:

 

  (a)

U.S. dollars, Canadian dollars, Japanese yen, pounds sterling, euros or the
national currency of any participating member state of the European Union (as it
is constituted on the Issue Date) and, with respect to any foreign Subsidiaries,
other currencies held by such foreign Subsidiary in the ordinary course of
business;

 

  (b)

readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 24 months from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

 

  (c)

time deposits or eurodollar time deposits with, insured certificates of deposit,
bankers’ acceptances or overnight bank deposits of, or letters of credit issued
by, any domestic or foreign commercial bank that (i) issues (or the parent of
which issues) commercial paper rated at least P-2 (or the then equivalent grade)
by Moody’s or at least A-2 (or the then equivalent grade) by S&P and (ii) has
combined capital and surplus of at least $250,000,000 (or the U.S. dollar
equivalent thereof in a currency other than U.S. dollars as of the date of
determination in the case of any non-U.S. banks) (any such bank being an
“Approved Bank”), in each case with maturities of not more than 360 days from
the date of acquisition thereof;

 

  (d)

commercial paper and variable or fixed rate notes issued by an Approved Bank (or
by the parent company thereof) or any variable or fixed rate notes issued by, or
guaranteed by a domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each
case, with maturities of not more than 24 months from the date of acquisition
thereof;

 

  (e)

marketable short-term money market and similar funds (including such funds
investing a portion of their assets in municipal securities) having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Company);

 

3



--------------------------------------------------------------------------------

  (f)

repurchase agreements entered into by any Person with a bank or trust company or
recognized securities dealer having capital and surplus in excess of
$250,000,000 (or the U.S. dollar equivalent thereof in a currency other than
U.S. dollars as of the date of determination in the case of any non-U.S. banks)
for direct obligations issued by or fully guaranteed or insured by the U.S.
government or any agency or instrumentality of the United States in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations;

 

  (g)

investments, classified in accordance with GAAP as consolidated current assets
of the Company or any Restricted Subsidiary, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions having capital of at least $250,000,000
(or the U.S. dollar equivalent thereof in a currency other than U.S. dollars as
of the date of determination in the case of any non-U.S. banks), and the
portfolios of which are limited such that substantially all of such investments
are of the character, quality and maturity described in clauses (b) through (f)
and (j) of this definition;

 

  (h)

investment funds investing at least 95% of their assets in securities of the
types (including as to credit quality and maturity) described in clauses
(b) through (g) above;

 

  (i)

solely with respect to any Restricted Subsidiary that is a foreign Subsidiary,
(x) such local currencies in those countries in which such foreign Subsidiary
transacts business from time to time in the ordinary course of business and
(y) investments of comparable tenor and credit quality to those described in the
foregoing clauses (b) through (h) customarily utilized in countries in which
such foreign Subsidiary operates for short-term cash management purposes; and

 

  (j)

securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or the
equivalent thereof).

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(j) above; provided that such amounts are converted into any currency listed in
clause (a) or (j) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Interest” shall have the meaning set forth in Section 2(a) hereof.

 

4



--------------------------------------------------------------------------------

“Cash Interest Rate” shall have the meaning set forth in Section 2(a) hereof.

“Cash Interest Payment Date” shall have the meaning set forth in Section 2(a)
hereof.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements to any
the Company or any Restricted Subsidiary.

“Change of Control” means (a) for any reason whatsoever the Company shall cease
to own, directly or indirectly, 50.1% of the Equity Interests of LD Topco, Inc.,
a Delaware corporation, (b) for any reason whatsoever LD Topco, Inc., a Delaware
corporation, shall cease to own, directly or indirectly, 50.1% of the Equity
Interests of each of LD Intermediate Holdings, Inc., a Delaware corporation and
LD Lower Holdings, Inc., a Delaware corporation, (c) at any time prior to a
Qualified IPO and for any reason whatsoever, the Permitted Holders shall cease
to own, directly or indirectly, at least 50.1% of the Equity Interests of the
Company having the power, directly or indirectly, to designate (and do so
designate) a majority of the board of directors of the Company, (d) at any time
after a Qualified IPO and for any reason whatsoever, any “person” or “group”
(within the meaning of Rule 13d-5 of the Exchange Act as in effect on the Issue
Date, but excluding any employee benefits plan of the Company or any of its
Subsidiaries) other than the Permitted Holders shall beneficially own a
percentage of the then-outstanding Voting Equity Interests of the Company that
is more than the greater of (i) 35% of the outstanding Voting Equity Interests
of the Company and (ii) the percentage of such Voting Equity Interests owned,
directly or indirectly, by the Permitted Holders or (e) at any time, a Change of
Control (as defined in the First Lien Credit Agreement or the Second Lien Credit
Agreement, as applicable) shall have occurred (except with respect to clause
(a) of the definition thereof).

“Change of Control Date” means the date on which a Change of Control is
consummated.

“Change of Control Conversion Date” shall have the meaning set forth in
Section 4(b) hereof.

“Change of Control Notice Date” shall have the meaning set forth in Section 4(b)
hereof.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Common Stock” means the Class A common stock, par value $0.0001 per share, of
the Company, subject to Section 5(b) hereof.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

5



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the Recitals.

“Consolidated EBITDA” means, as of any date for the applicable period ending on
such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, the sum of:

 

  (a)

Consolidated Net Income; plus

 

  (b)

an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (and not added back) (or, in the case of amounts
pursuant to clauses (vi), (x) or (xi) below, not already included in
Consolidated Net Income), for, without duplication:

 

  (i)

total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(1) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (2) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances,
(3) non-cash interest payments, (4) the interest component of Capitalized
Leases, (5) net payments, if any, made (less net amounts, if any, received)
pursuant to interest rate Swap Contracts with respect to Indebtedness,
(6) amortization or write-off of deferred financing fees, debt issuance costs,
commissions, fees and expenses, including commitment, letter of credit and
administrative fees and charges with respect to any Indebtedness permitted to be
incurred hereunder and (7) any expensing of bridge, commitment and other
financing fees, but excluding total interest expense associated with Synthetic
Lease Obligations) and, to the extent not reflected in such total interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income or gains on such hedging obligations, and costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed);

 

  (ii)

provision for taxes based on income, profits or capital of the Company and its
Restricted Subsidiaries, including corporate income tax, federal, state,
franchise, excise and similar taxes and foreign withholding taxes paid or
accrued during such period, including (1) penalties and interest related to such
taxes or arising from any tax examinations and (2) in respect of repatriated
funds;

 

  (iii)

depreciation and amortization expense and impairment charges (including
amortization of intangible assets (including goodwill), deferred financing fees
or costs, capitalized software expenditures (including capitalized software
development expenditures), customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs);

 

6



--------------------------------------------------------------------------------

  (iv)

other non-cash charges, expenses or losses (excluding any such non-cash charge,
expense or loss to the extent that it represents an accrual of or reserve for
cash expenses in any future period, an amortization of a prepaid cash expense
that was paid in a prior period or write-off or write-down or reserves with
respect to current assets, but including (1) any non-cash increase in expenses
resulting from the revaluation of inventory (including any impact of changes to
inventory valuation policy methods, including changes in capitalization and
variances), (2) charges recognized in relation to post-retirement benefits or
other charges necessary to adjust the defined benefit pension expense to reflect
service cost only, (3) losses on minority interests owned by such Person,
(4) the non-cash impact of accounting changes or restatements, (5) non-cash fair
value adjustments in investments, (6) the non-cash portion of “straight line”
rent expense and (7) any other non-cash losses and expenses resulting from fair
value accounting required by the applicable standard under GAAP and related
interpretations), all as determined on a consolidated basis;

 

  (v)

restructuring charges, accruals or reserves and business optimization expenses,
including any restructuring costs and integration costs incurred in connection
with the Transactions and any acquisitions not prohibited hereby after the Issue
Date, project start-up costs, losses, charges and expenses relating to any
strategic initiatives (including any multi-year strategic initiatives), costs
related to the closure, relocation, reconfiguration and/or consolidation of
facilities, reconfiguration of fixed assets for alternative uses and costs to
relocate employees, integration and transaction costs, retention charges,
severance, contract termination costs, recruiting and signing bonuses and
expenses, future lease commitments, systems establishment costs, conversion
costs, excess pension charges (including curtailments and modifications to
pensions and post-retirement employee benefit plans), and consulting fees,
expenses attributable to the implementation of costs savings initiatives, costs
associated with tax projects/audits and costs consisting of professional
consulting or other fees relating to any of the foregoing;

 

7



--------------------------------------------------------------------------------

  (vi)

the amount of “run rate” net cost savings, operating expense reductions, other
operating improvements and acquisition synergies, in each case, projected by the
Company in good faith to be realized (calculated on a Pro Forma Basis as though
such items had been realized on the first day of such period) as a result of
specified actions taken, committed to be taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Company), net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions; provided (1) the Company shall deliver a
certificate by a Responsible Officer of the Company certifying that such cost
savings, operating expense reductions, other operating improvements and
synergies are, in the good faith judgment of the Company, (A) factually
supportable and (B) reasonably anticipated to be realized within 18 months after
the consummation of any operational change or the acquisition or disposition or
the entry into any new agreements or amendments to existing agreements with
customers or joint ventures, in each case, which is expected to result in such
cost savings, expense reductions, operating improvements or synergies, as the
case may be, (2) no cost savings, operating expense reductions, operating
improvements and synergies shall be added pursuant to this clause (vi) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Net Income, whether through a pro forma adjustment or otherwise, for such period
and (3) projected amounts (that are not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (vi) to the extent
occurring more than six full fiscal quarters after the specified action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken in order to realize such projected cost savings,
operating expense reductions, operating improvements and synergies; provided
that, amounts added to Consolidated EBITDA pursuant to this clause (vi), other
than to the extent in connection with the Transactions, shall not, when combined
with amounts added to Consolidated EBITDA pursuant to the third paragraph of the
definition of “Pro Forma Basis,” in the aggregate exceed 25% of Consolidated
EBITDA (determined prior to giving effect to such amounts) in any four
consecutive fiscal quarter period;

 

  (vii)

non-cash expenses resulting from any employee benefit or management compensation
plan or the grant of stock and stock options and other equity and equity-based
interests to employees or other service providers of the Company or any
Restricted Subsidiary pursuant to a written plan or agreement (including
expenses arising from the grant of stock and stock options and other equity and
equity-based interests prior to the Issue Date) or the treatment of such options
and other equity and equity-based interests under variable plan accounting;

 

8



--------------------------------------------------------------------------------

  (viii)

(1) management, consulting and advisory fees, termination payments, transaction
fees, indemnities and expenses permitted by Section 7(a)(iii) hereof and (2) the
amount of expenses, if any, relating to payments made to holders of stock
options or other compensatory equity-based awards in the Company in connection
with, or as a result of, any distribution being made to equity holders or unit
holders of such Person or its direct or indirect parent companies, which
payments are being made to compensate such holders of compensatory equity-based
awards as though they were shareholders or unit holders at the time entitled to
share in such distribution, in each case to the extent not prohibited hereby;

 

  (ix)

any costs or expenses incurred pursuant to any management equity plan or share
or unit option plan or any other management, director or employee benefit plan
or agreement or share or unit subscription or shareholder or similar agreement,
to the extent such costs or expenses are funded with cash proceeds contributed
to the capital of a Company or the Net Cash Proceeds of any issuance of Equity
Interests (other than Disqualified Equity Interests) of the Company;

 

  (x)

proceeds from business interruption insurance (to the extent not reflected as
revenue or income in Consolidated Net Income and to the extent that the related
loss was deducted in the determination of Consolidated Net Income);

 

  (xi)

charges, losses, lost profits, expenses or write-offs to the extent indemnified
or insured by a third party, including expenses covered by indemnification
provisions in connection with the Transactions, any acquisition not prohibited
hereby or any transaction not prohibited hereby, in each case, to the extent
that coverage has not been denied and so long as such amounts are actually
reimbursed to the Company or a Restricted Subsidiary in cash within one year
after the related amount is first added to Consolidated EBITDA pursuant to this
clause (xi) (and if not so reimbursed within one year, such amount shall be
deducted from Consolidated EBITDA during the next measurement period);

 

  (xii)

Synthetic Lease Obligations, to the extent deducted as an expense in such
period;

 

  (xiii)

any losses realized upon a disposition of property (including abandoned or
discontinued operations or product lines) outside of the ordinary course of
business;

 

  (xiv)

cash receipts (or any netting arrangements resulting in reduced cash expenses)
not included in Consolidated EBITDA in any period to the extent non-cash gains
relating to such receipts were deducted in the calculation of Consolidated
EBITDA pursuant to clause (c) of this definition for any previous period and not
added back;

 

9



--------------------------------------------------------------------------------

  (xv)

net realized losses relating to amounts denominated in foreign currencies
resulting from the application of the Financial Accounting Standards Board’s
Accounting Standards Codification (“FASB ASC”) 830 (or any similar
pronouncement) (including net realized losses from exchange rate fluctuations on
intercompany balances and balance sheet items, net of realized gains from
related Swap Contracts) (entered into in the ordinary course of business or
consistent with past practice);

 

  (xvi)

cash expenses relating to earn outs and similar obligations and any other
earn-out obligations incurred connection with any acquisition, buyout or other
investment paid or accrued during the applicable period, including any
mark-to-market adjustments;

 

  (xvii)

Initial Public Company Costs;

 

  (xviii)

any loss relating to Swap Contracts (excluding Swap Contracts entered into in
the ordinary course of business or consistent with past practice);

 

  (xix)

the amount of any non-controlling interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income, excluding cash distributions in respect
thereof; and

 

  (xx)

compensation and reimbursement of expenses of non-management members of the
board of directors (or similar body) of such Person (other than employees of the
Sponsor); minus

 

  (c)

an amount which, in the determination of Consolidated Net Income, has been
included for:

 

  (i)

other non-cash income or gains, including (1) any non-cash portion of “straight
line” rent expense, (2) credits recognized in relation to post-retirement
benefits or other credits necessary to adjust the defined benefit pension income
to reflect service cost only, (3) gains on minority interests owned by any
Person, (4) the non-cash impact of accounting changes or restatements,
(5) non-cash fair value adjustments in investments, but excluding (x) accrual of
revenue in the ordinary course, (y) any such items in respect of which cash was
received in a prior period or will be received in a future period (and, in the
case of cash that was received in a prior period, such amounts previously
reduced Consolidated Net Income in a prior period (and would not have been
required to be added back pursuant to clause

 

10



--------------------------------------------------------------------------------

  (b) of this definition)) or (z) any such items that represent the reversal in
such period of any accrual of, or reserve for, anticipated cash charges in any
prior period where such accrual or reserve is no longer required (and where such
accrual or reserve previously reduced Consolidated Net Income in a prior period
(and would not have been required to be added back pursuant to clause (b) of
this definition)) and (6) any other non-cash gains and income resulting from
fair value accounting required by the applicable standard under GAAP and related
interpretations, all as determined on a consolidated basis;

 

  (ii)

any gains realized upon the disposition of property (including abandoned or
discontinued operations or product lines) outside of the ordinary course of
business;

 

  (iii)

the amount of cash received in such period in respect of any non-cash income or
gain in a prior period (and such non-cash income or gain previously increased
Consolidated Net Income in a prior period (and would not have been required to
be deducted pursuant to clause (c)(i) of this definition));

 

  (iv)

net realized gains relating to amounts denominated in foreign currencies
resulting from the application of ASC 830 (or any similar pronouncement)
(including net realized gains from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized losses from related Swap
Contracts) (entered into in the ordinary course of business or consistent with
past practice); and

 

  (v)

any gain related to Swap Contracts (excluding Swap Contracts entered into in the
ordinary course of business or consistent with past practice).

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, net income, excluding, without duplication:

 

  (a)

extraordinary, unusual or non-recurring charges, expenses, losses or gains
(including (i) accruals for amounts payable and payments under executive
employment agreements, severance costs, relocation costs, signing, retention and
completion bonuses and (ii) gains and losses realized on disposition of property
outside of the ordinary course of business);

 

  (b)

any amounts attributable to investments in any non-wholly owned Restricted
Subsidiary, Unrestricted Subsidiary or Joint Venture (other than any Person at
the Issue Date accounted for by the equity method of accounting; provided that
to the extent not already excluded or deducted as minority interest expense,
payments made in respect of interests of third parties shall be excluded) to the
extent that such amounts have not been distributed in cash or Cash Equivalents
to such Person and its Restricted Subsidiaries during such applicable period;

 

11



--------------------------------------------------------------------------------

  (c)

(i) any net unrealized gains and losses resulting from fair value accounting
(including as a result of the mark-to-market of obligations of Swap Contracts
and other derivative instruments) and (ii) any net unrealized gains and losses
relating to mark-to-market of amounts denominated in foreign currencies
(including net unrealized gains and losses from exchange rate fluctuations on
intercompany balances and balance sheet items), in each case, to the extent
included in Consolidated Net Income;

 

  (d)

the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Company or is merged into or consolidated with the
Company or any Restricted Subsidiary (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis);

 

  (e)

the cumulative effect of a change in or the adoption, application or
modification of accounting principles or policies during such period, whether
effected through a cumulative effect adjustment or a retroactive application;

 

  (f)

effects of adjustments (including the effects of such adjustments pushed down to
the Company and its Restricted Subsidiaries) in any line item in such Person’s
consolidated financial statements resulting from the application of purchase
accounting (including any step-ups with respect to re-valuing assets and
liabilities) in relation to the Transactions and any investment, acquisition,
merger or consolidation (or resulting from any reorganization or restructuring)
that is consummated after the Issue Date or the depreciation, amortization or
write-off of any amounts thereof;

 

  (g)

Transaction Costs; and

 

  (h)

transaction fees and expenses incurred, or amortization thereof, in connection
with, to the extent permitted hereunder, any investment, any Debt Issuance, any
Equity Issuance, any disposition, any casualty event, any recapitalization or
any amendments or waivers of the Transaction Documents, documentation governing
other securities, credit facilities or debt instruments (including, in each case
listed above, any amendments or other modifications thereto) and Permitted
Refinancings in connection therewith, in each case, whether or not consummated.

 

12



--------------------------------------------------------------------------------

There shall be excluded from Consolidated Net Income for any period (a) the
accounting effects of adjustments to inventory, property and equipment, software
and other intangible assets and deferred revenue required or permitted by GAAP
and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Company and/or its Restricted Subsidiaries), as a
result of any acquisition consummated prior to the Issue Date, the Transactions
and any acquisitions or investments not prohibited hereby or the amortization or
write-off of any amounts thereof and (b) any income (loss) for such period
attributable to the early extinguishment of (i) Indebtedness, (ii) obligations
under any Swap Contracts and (iii) other derivative instruments.

“Consolidated Total Assets” means, the consolidated total assets of the Company
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of the Company as of the most recent period for which financial statements were
required to have been delivered pursuant to Section 9(a)(i)(1) or 9(a)(i)(2)
hereof (and, in the case of any determination relating to any incurrence of
Indebtedness or any investment, Restricted Payment or acquisition, on a Pro
Forma Basis including any property or asset being acquired or disposed of in
connection therewith) (or prior to such initial delivery hereunder, the most
recent financial statements publicly filed with the SEC).

“Consulting Services Agreement” means those certain consulting services
agreements between LDisc Holdings, LLC, on the one hand, and an affiliate of the
Sponsor, on the other hand, dated as of December 22, 2015, as such consulting
services agreements may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, but only to the extent that such
amendments, supplements or modifications (a) do not increase the obligation of
LDisc Holdings, LLC or any of its subsidiaries to make payments thereunder and
(b) are otherwise permitted under the terms of the Transaction Documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity investments in one or more companies.

“Conversion Date” shall have the meaning set forth in Section 4(a) hereof.

“Conversion Price” means $18.00 per share of Common Stock, subject to adjustment
as set forth herein.

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof and the
Purchase Agreement.

“Debenture” and “Debentures” shall each have the meaning set forth in the
Recitals.

“Debenture Register” shall have the meaning set forth in Section 2(b) hereof.

 

13



--------------------------------------------------------------------------------

“Debt Issuance” means the issuance by any Person of any Indebtedness for
borrowed money.

“Debtor Relief Laws” means Title 11 of the United States Code, as amended, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Restricted Subsidiary of
such Person), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided, however, that “Disposition” and “Dispose”
shall not be deemed to include any issuance by the Company of any of its Equity
Interests to another Person.

“Disposition Transaction” means any Disposition, the Net Cash Proceeds of which
are required to be applied to the repayment of First Lien Obligations under the
First Lien Credit Agreement (as in effect on the Issue Date) and without giving
effect to any amendment, waiver or other modification thereof.

“Distribution” shall have the meaning set forth in Section 5(a) hereof.

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale; provided that any purchase requirement triggered thereby may not
become operative until compliance with provisions of this Debenture (including
the purchase of any amount of this Debenture tendered pursuant thereto)), (b) is
redeemable at the option of the holder thereof (except as a result of a change
of control or asset sale; provided that any purchase requirement triggered
thereby may not become operative until compliance with provisions of this
Debenture (including the purchase of any amount of this Debenture tendered
pursuant thereto)), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
Maturity Date; provided that if such Equity Interests are issued pursuant to a
plan for the benefit of employees or other service providers of the Company or
any Restricted Subsidiary or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Company or any Restricted Subsidiary in
order to satisfy applicable statutory or regulatory obligations or in connection
with such employee’s or other service provider’s termination, death or
disability.

 

14



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.

“Equity Issuance” means any issuance by any Person to any other Person of
(a) its Equity Interests for cash, (b) any of its Equity Interests pursuant to
the exercise of options or warrants, (c) any of its Equity Interests pursuant to
the conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

“Event of Default” shall have the meaning set forth in Section 8(a) hereof.

“Exchange Act” means the U.S. Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Holder or required to be withheld or deducted from a payment to a Holder:
(a) Taxes imposed on or measured by such Holder’s net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Holder being organized under the laws of or
having its principal office in the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) any Taxes that are imposed as a result of
any other present or former connection between such Holder and the jurisdiction
imposing such Tax (other than connections arising from holding this Debenture);
(b) any U.S. federal withholding Taxes imposed pursuant to applicable law
(including any applicable tax treaty) in effect on the date on which such Holder
becomes a Holder or changes its relevant lending office, except, in each case,
to the extent that additional amounts with respect to such Taxes were payable to
such Holder’s assignor immediately before such Holder became a party hereto;
(c) Taxes attributable to a Holder’s failure to deliver documentation meeting
the Tax Form Requirements; (d) Taxes imposed under FATCA; or (e) U.S. backup
withholding Taxes.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Debenture (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“First Lien Credit Agreement” means that certain first lien credit agreement,
dated as of December 9, 2016, among LD Intermediate Holdings, Inc. and LD Lower
Holdings, Inc., as co-borrowers, LD Topco, Inc., as holdings, the lenders and
other persons party thereto from time to time and Royal Bank of Canada, as
administrative agent and collateral

 

15



--------------------------------------------------------------------------------

agent, as the same may be amended, restated, modified, supplemented, extended,
increased, renewed, refunded, replaced, restructured or refinanced from time to
time in one or more agreements (in each case with the same or new lenders,
investors or agents), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder or
increasing the amount loaned or issued thereunder or altering the maturity
thereof with new lenders or a different agent, in each case as and to the extent
permitted by this Debenture.

“First Lien Incremental Loans” means the “New Term Loans,” any “Term Commitment
Increase” or “Revolving Credit Commitment Increase,” each as defined in the
First Lien Credit Agreement.

“First Lien Net Leverage Ratio” means, on any date of determination, with
respect to the Company and its Restricted Subsidiaries on a consolidated basis,
the ratio of (a) Funded First Lien Indebtedness (less the Unrestricted Cash of
the Company and its Restricted Subsidiaries as of such date) of the Company and
its Restricted Subsidiaries on such date to (b) Consolidated EBITDA of the
Company and its Restricted Subsidiaries for the four fiscal quarter period most
recently then ended.

“First Lien Incremental Notes” means the “New Incremental Notes” as defined in
the First Lien Credit Agreement.

“First Lien Obligations” means the “Obligations” as defined in the First Lien
Credit Agreement.

“Foreign Disposition” shall have the meaning set forth in Section 6(c)(iii)
hereof.

“Fundamental Transaction” shall have the meaning set forth in Section 5(b)
hereof.

“Funded First Lien Indebtedness” means Funded Indebtedness that is secured by a
Lien on any asset or property of the Company or any Restricted Subsidiary;
provided that such Funded Indebtedness (i) is not expressly subordinated
pursuant to a written agreement in right of payment to the First Lien
Obligations or (ii) is not secured by Liens on the collateral securing the First
Lien Obligations that are expressly junior to the Liens securing the First Lien
Obligations.

“Funded Indebtedness” means all Indebtedness of the type described in clauses
(a), (b)(i), (f) and, without duplication, (h) of the definition of
“Indebtedness” (to the extent relating to Indebtedness of the type described in
clauses (a), (b)(i) or (f) of the definition thereof), of a Person and its
Restricted Subsidiaries on a consolidated basis, in an amount that would be
reflected on a balance sheet (in the case of such clause (h), of the Person
whose Indebtedness is guaranteed) prepared as of such date on a consolidated
basis in accordance with GAAP (but (x) subject to Section 10(b)(iii) hereof and
(y) any Indebtedness that is issued at a discount to its initial principal
amount shall be calculated based on the entire stated principal amount thereof,
without giving effect to any discounts or upfront payments), excluding
(i) obligations in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder that are not reimbursed within two Business Days
after such amount is drawn and (ii) Attributable Indebtedness of the type
described in clause (b) of the definition of Attributable Indebtedness. For the
avoidance of doubt, it is understood that obligations (x) under Swap Contracts
and Cash Management Agreements, and (y) owed by Unrestricted Subsidiaries, do
not constitute Funded Indebtedness.

 

16



--------------------------------------------------------------------------------

“Funded Senior Secured Indebtedness” means Funded Indebtedness that is secured
by a Lien on any asset or property of the Company or any Restricted Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case, in the ordinary course of business,
or customary or reasonable indemnity obligations in effect on the Issue Date, or
entered into in connection with any acquisition or disposition of assets not
prohibited hereby (other than such obligations with respect to Indebtedness).
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Holder” and “Holders” shall each have the meaning set forth in the Recitals.

 

17



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

  (a)

all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

  (b)

the maximum amount of (i) all letters of credit (including standby and
commercial), bankers’ acceptances and bank guaranties and (ii) surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

  (c)

net obligations of such Person under any Swap Contract;

 

  (d)

all obligations of such Person to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation becomes a liability
on the balance sheet of such Person in accordance with GAAP and is not yet paid
after becoming due and payable, (iii) expenses accrued in the ordinary course of
business and (iv) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller);

 

  (e)

indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

  (f)

all Attributable Indebtedness;

 

  (g)

all obligations of such Person in respect of Disqualified Equity Interests; and

 

  (h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or Joint Venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, (i) unless such Indebtedness is expressly made non-recourse to such
Person or (ii) except to the extent such Person’s liability for such
Indebtedness is otherwise limited in recourse or amount, but only up to the
amount of the value of the assets to which recourse is limited or the amount of
such limit and (B) in the case of the Company and its Restricted Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of roll over or extensions of term). The amount of any net obligation
under any Swap Contract on any date shall be

 

18



--------------------------------------------------------------------------------

deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) of this definition shall
be deemed to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

“Indemnified Liabilities” shall have the meaning set forth in Section 10(n)
hereof.

“Indemnities” shall have the meaning set forth in Section 10(n) hereof.

“Immaterial Subsidiary” means any Subsidiary of the Company that, as of the date
of the most recent financial statements required to be delivered pursuant to
Section 9(a)(i)(1) or 9(a)(i)(2) hereof, (a) does not have (x) assets (when
combined with the assets of all other Immaterial Subsidiaries, after eliminating
intercompany obligations) in excess of 5.0% of Consolidated Total Assets or
(y) revenues (when combined with the revenues of all other Immaterial
Subsidiaries, after eliminating intercompany obligations) for the period of four
consecutive fiscal quarters ending on such date in excess of 5.0% of the
consolidated revenues of the Company and its Restricted Subsidiaries for such
period or (b) whose contribution to Consolidated EBITDA (when combined with the
contribution to Consolidated EBITDA of all other Immaterial Subsidiaries, after
eliminating intercompany obligations) for the period of four consecutive fiscal
quarters ending on such date does not exceed 5.0% of the Consolidated EBITDA of
the Company and its Restricted Subsidiaries for such period (or prior to such
initial delivery hereunder, the most recent financial statements publicly filed
with the SEC).

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Debenture.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Company, qualified to perform the task for which it
has been engaged and that is independent of the Company and its Affiliates.

“Initial Public Company Costs” means, as to any Person, costs associated with,
or in anticipation of, or preparation for, compliance with the requirements of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity
securities held by the public, the rules of national securities exchange
companies with listed equity, directors’ compensation, fees and expense
reimbursement, costs relating to investor relations, shareholder meetings and
reports to shareholders, directors’ and officers’ insurance and other executive
costs, legal and other professional fees and listing fees, in each case, to the
extent arising solely by virtue of the initial listing of such Person’s equity
securities on a national securities exchange and in connection with the
consummation of the transactions contemplated by the Business Combination;
provided that any such costs arising from the costs described above in respect
of the ongoing operation of such Person as a result of its listed equity or

 

19



--------------------------------------------------------------------------------

its listed debt securities following the initial listing of such Person’s equity
securities or debt securities, respectively, on a national securities exchange
and in connection with the consummation of the transactions contemplated by the
Business Combination shall not constitute Initial Public Company Costs.

“Interest Payment Date” shall have the meaning set forth in Section 2(a) hereof.

“Interest Rate” shall have the meaning set forth in Section 2(a) hereof.

“Issue Date” means the date of the first issuance of this Debenture, regardless
of any transfers of this Debenture and regardless of the number of instruments
which may be issued to evidence this Debenture.

“Joint Venture” means (a) any Person that is not a Subsidiary of the Company
that would constitute an “equity method investee” of the Company or any of its
Restricted Subsidiaries and (b) any Person other than an individual or a
Subsidiary of the Company in which the Company or any Restricted Subsidiary
holds or acquires a beneficial ownership interest (by way of ownership of Equity
Interests or other evidence of ownership) in such Person.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“LCA Election” shall have the meaning set forth in Section 7(e) hereof.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance having the effect of security, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement or any Capitalized Lease
having substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Company and its
Restricted Subsidiaries of any assets, business or Person not prohibited hereby
whose consummation is not conditioned on the availability of, or on obtaining,
third-party acquisition financing and which is designated as a Limited Condition
Acquisition by the Company or such Restricted Subsidiary in writing to the
Holder.

“Manulife” means Manulife Investment Management Limited.

“Market Disruption Event” means (a) a failure by the Trading Market to open for
trading during its regular trading session or (b) the occurrence or existence
prior to 1:00 p.m., New York City time, on any Scheduled Trading Day for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Common Stock or in any options contracts or futures contracts relating to the
Common Stock.

 

20



--------------------------------------------------------------------------------

“Maturity Date” shall have the meaning set forth in the Recitals.

“Maximum Rate” shall have the meaning set forth in Section 10(i) hereof.

“Merger Agreement” means that certain agreement and plan of reorganization,
dated as of May 20, 2019, as amended by that certain amendment to agreement and
plan of reorganization, dated as of October 30, 2019, by and among the Company,
Pivotal Merger Sub Corp., LD Topco, Inc. and, solely in its capacity as
representative of the stockholders of LD Topco, Inc., Carlyle Equity Opportunity
GP, L.P., as the same may be amended, restated, supplemented or otherwise
modified.

“MGG” means MGG Investment Group LP.

“Net Cash Proceeds” means:

 

  (a)

with respect to the Disposition of any asset by the Company or any of its
Restricted Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and including any proceeds received as a result of unwinding any
related Swap Contract in connection with such related transaction) over (ii) the
sum of (1) the principal amount of any Indebtedness that is secured by the asset
subject to such Disposition and that is required to be repaid in connection with
such Disposition, (2) the out-of-pocket expenses incurred by the Company or such
Restricted Subsidiary in connection with such Disposition (including attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums and related search and recording charges, transfer Taxes, deed or
mortgage recording Taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith), (3) income
Taxes reasonably estimated to be payable in connection with such Disposition (or
any Tax distribution the Company makes as a result of such Disposition) and any
repatriation costs associated with receipt or distribution by the applicable
taxpayer of such proceeds, (4) any costs associated with unwinding any related
Swap Contract in connection with such transaction, (5) any reserve for
adjustment in respect of (x) the sale price of the property that is the subject
of such Disposition established in accordance with GAAP and (y) any liabilities
associated with such property and retained by the Company or any of its
Restricted Subsidiaries after such Disposition, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, and (6) any customer deposits required to

 

21



--------------------------------------------------------------------------------

  be returned as a result of such Disposition, and it being understood that “Net
Cash Proceeds” shall include, without limitation, any cash or Cash Equivalents
(x) received upon the Disposition of any non-cash consideration received by the
Company or any of its Restricted Subsidiaries in any such Disposition and
(y) upon the reversal (without the satisfaction of any applicable liabilities in
cash in a corresponding amount) of any reserve described in clause (5) above;

 

  (b)

with respect to the issuance of any Equity Interest by the Company or any of its
Restricted Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance and in connection with
unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts, premiums, commissions, Taxes,
other out-of-pocket expenses and other customary expenses and fees related
thereto, incurred by the Company or such Restricted Subsidiary in connection
with such issuance and any costs associated with unwinding any related Swap
Contract in connection therewith; and

 

  (c)

with respect to the incurrence or issuance of any Indebtedness by the Company or
any of its Restricted Subsidiaries, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance and in connection
with unwinding any related Swap Contract in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, premiums,
expenses, accrued interest and fees related thereto, Taxes reasonably estimated
to be payable and other out-of-pocket expenses and other customary expenses,
incurred by the Company or such Restricted Subsidiary in connection with such
incurrence or issuance and any costs associated with unwinding any related Swap
Contract in connection therewith and, in the case of Indebtedness of any foreign
Subsidiary, deductions in respect of withholding Taxes that are or would
otherwise be payable in cash if such funds were repatriated to the United
States.

“New York Courts” shall have the meaning set forth in Section 10(f) hereof.

“Notice of Conversion” shall have the meaning set forth in Section 4(a) hereof.

“Offer Amount” shall have the meaning set forth in Section 6(c)(iv) hereof.

“Optional Redemption Additional Payment Amount” means $6,000,000 (as decreased
pursuant to the proviso in the definition of “Additional Payment”) multiplied by
a fraction (a) the numerator of which is the original principal amount of the
Debentures being redeemed and (b) the denominator of which is $200,000,000.

“Optional Redemption Date” shall have the meaning set forth in Section 6(b)
hereof.

 

22



--------------------------------------------------------------------------------

“Optional Redemption Notice” shall have the meaning set forth in Section 6(a)
hereof.

“OTPP” means 1397225 Ontario Limited.

“Permitted Affiliate Transactions” means:

 

  (a)

transactions among the Company and its Restricted Subsidiaries (or any entity
that becomes a Restricted Subsidiary as a result of such transaction);

 

  (b)

the Transactions and the payment of fees and expenses in connection with the
consummation of the Transactions (in the case of any deferred fees payable to
the Sponsor, only so long as no Event of Default has occurred and is
continuing);

 

  (c)

so long as no Event of Default under Sections 8(a)(v) and (vi) hereof shall have
occurred and be continuing, the payments pursuant to the Consulting Services
Agreements (including upon the termination thereof) to the Sponsor plus related
indemnities and reasonable expenses; provided that during the period that an
Event of Default under Section 8(a)(v) and (vi) hereof shall have occurred or be
continuing, such payments may accrue, but not be paid, and following cure of
such Event of Default to the satisfaction of the Required Holders, such accrued
payments may be paid to the Sponsor;

 

  (d)

customary fees and indemnities may be paid to any directors or managers of the
Company and its Restricted Subsidiaries and reasonable out-of-pocket costs of
such Persons may be reimbursed;

 

  (e)

the Company and its Restricted Subsidiaries may enter into employment and
severance or other compensation arrangements with officers, directors,
consultants and employees of the Company and its Restricted Subsidiaries (or any
direct or indirect parent company of the Company and its Restricted
Subsidiaries) in the ordinary course of business or as otherwise approved by the
board of directors, board of managers or other equivalent governing body of the
Company or such Restricted Subsidiary and transactions pursuant to stock option
plans and employee benefit plans and arrangements in the ordinary course of
business or as otherwise approved by the board of directors, board of managers
or other equivalent governing body of the Company or such Restricted Subsidiary;

 

  (f)

any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interest of any Person, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to such Person’s stockholders, partners or
members (or the equivalent Persons thereof) permitted hereby;

 

23



--------------------------------------------------------------------------------

  (g)

payments required to be made pursuant to the Merger Agreement;

 

  (h)

transactions pursuant to agreements in existence on the Issue Date or any
amendment thereto to the extent such an amendment is not materially adverse,
taken as a whole, to the Holders in any material respect; provided that any such
transactions in excess of $5,000,000 are set forth on Schedule 7(a)(iii) hereto;

 

  (i)

transactions between the Company or any Restricted Subsidiary and any Person
that is an Affiliate solely due to the fact that a director or manager of such
Person is also a director or manager of the Company or a Restricted Subsidiary;
provided, however, that such director or manager abstains from voting as a
director of the Company or such Subsidiary, as the case may be, on any matter
involving such other Person;

 

  (j)

the issuance of Equity Interests to any Permitted Holder or the Sponsor, or to
any former, current or future director, manager, officer, employee or consultant
(or any spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees or Affiliates of any of the foregoing) of the Company,
any of its Subsidiaries or any direct or indirect parent thereof;

 

  (k)

any issuance of Equity Interests, or other payments, awards or grants in cash,
securities, Equity Interests or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors or board of managers of the Company, as the case may be;

 

  (l)

transactions with wholly owned Subsidiaries for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business;

 

  (m)

investments by Affiliates in Indebtedness or preferred Equity Interests of the
Company or any of its Subsidiaries (and/or such Affiliate’s exercise of any
permitted rights with respect thereto), so long as non-Affiliates were also
offered the opportunity to invest in such Indebtedness or preferred Equity
Interests, and transactions with Affiliates solely in their capacity as holders
of Indebtedness or preferred Equity Interests of the Company or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally;

 

  (n)

reimbursement of reasonable out-of-pocket costs and expenses of the Sponsor by
the Company and any Restricted Subsidiary incurred in connection with financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures, whether or not consummated), so long as such costs and expenses
are approved by a majority of the members of the board of directors or a
majority of the disinterested members of the board of directors, in each case,
of the Company or such Restricted Subsidiary in good faith;

 

24



--------------------------------------------------------------------------------

  (o)

loans and other transactions among the Company and its Subsidiaries (to the
extent any such Subsidiary that is not a Restricted Subsidiary is only an
Affiliate as a result of investments by the Company and its Restricted
Subsidiaries in such Subsidiary) to the extent not otherwise prohibited
hereunder;

 

  (p)

the payment of reasonable out-of-pocket costs and expenses and indemnities
pursuant to any stockholders agreement or registration rights agreement (or
amendments to such agreements) entered into on or after the Issue Date in
connection therewith or similar equityholder’s agreements or limited liability
company agreements;

 

  (q)

transactions in which the Company or any of its Restricted Subsidiaries, as the
case may be, delivers to the Holder a letter from an Independent Financial
Advisor stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view; and

 

  (r)

payments to or from, and other transactions with, a Joint Venture (to the extent
any such Joint Venture is only an Affiliate as a result of investments by the
Company and its Restricted Subsidiaries in such Joint Venture) in the ordinary
course of business and to the extent not otherwise prohibited hereunder.

“Permitted Holders” means the collective reference to (a) Permitted Transferees,
(b) the Sponsor, (c) MGG, (d) OTPP, (e) Manulife and, in each case, their
respective Control Investment Affiliates (but excluding any operating portfolio
companies of the foregoing), managers and members of management of the Company
or any of its Subsidiaries that have ownership interests in the Company and one
or more third-party co-investors identified to the Holder prior to the Closing
Date (it being understood any such managers or members of management and
third-party co-investors shall only constitute “Permitted Holders” to the extent
that the ownership interests held by any such managers or members of management
and third-party co-investors collectively are less than the ownership interests
held by the Sponsor, with any excess ownership interests being excluded from the
ownership deemed held by Permitted Holders for purposes of determining whether a
Change of Control has occurred).

“Permitted Indebtedness” means:

 

  (a)

Indebtedness under (i) the First Lien Credit Agreement, including the Guarantees
thereof and the issuance and creation of letters of credit, bankers’ acceptances
and ancillary facilities thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount

 

25



--------------------------------------------------------------------------------

  equal to the face amount thereof), (1) in an aggregate principal amount at any
time outstanding not to exceed $370,000,000, plus the aggregate principal amount
of any First Lien Incremental Loans or First Lien Incremental Notes incurred
after the Issue Date and permitted to be incurred under the First Lien Credit
Agreement, and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof) and (2) in respect of Secured Cash Management Agreements
and Secured Hedge Agreements (each as defined in the First Lien Credit
Agreement) incurred in accordance with the terms of the First Lien Credit
Agreement, and (ii) the Second Lien Credit Agreement, including the Guarantees
thereof and the issuance and creation of letters of credit, bankers’ acceptances
and ancillary facilities thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), in an aggregate principal amount at any time outstanding not to exceed
$125,000,000, and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof);

 

  (b)

Indebtedness evidenced by the Debentures and any Guarantees hereof and any
Permitted Refinancing thereof (or successive Permitted Refinancings thereof);

 

  (c)

Indebtedness existing on the Issue Date (other than Indebtedness described in
clause (a) or (b) of this definition that is incurred or existing on the Issue
Date) and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof); provided that any such Indebtedness in excess of
$5,000,000 is set forth on Schedule 7(a)(ii) hereto;

 

  (d)

Guarantees incurred by the Company or any Restricted Subsidiary in respect of
Indebtedness of the Company or any Restricted Subsidiary that is permitted to be
incurred under this Debenture;

 

  (e)

Indebtedness of (i) the Company owing to a Restricted Subsidiary (provided that
such Indebtedness shall be subordinated in right of payment to the Company’s
obligations with respect to this Debenture) and (ii) any Restricted Subsidiary
owing to the Company or another Restricted Subsidiary;

 

  (f)

(i) (1) Attributable Indebtedness (including Capitalized Leases) and purchase
money obligations (including obligations in respect of mortgage, industrial
revenue bond, industrial development bond and similar financings) to finance the
purchase or other acquisition, repair or improvement of fixed or capital assets
within the limitations of clause (i) of the definition of “Permitted Liens” and
(2) any Permitted Refinancing in respect thereof (or successive Permitted
Refinancings thereof) (provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed the greater of (x)
$15,000,000 and (y) 17.5% of Consolidated EBITDA) and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions not prohibited hereby
and any Permitted Refinancing thereof (or successive Permitted Refinancings
thereof);

 

26



--------------------------------------------------------------------------------

  (g)

Indebtedness in respect of Swap Contracts incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

 

  (h)

Indebtedness representing deferred compensation or stock-based compensation to
employees of the Company and its Restricted Subsidiaries;

 

  (i)

Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of the Company or any Restricted Subsidiary;

 

  (j)

Indebtedness in respect of indemnification, purchase price adjustments or other
similar adjustments incurred by the Company or any Restricted Subsidiary in
connection with any investment, other acquisition or disposition not prohibited
hereby under agreements that provide for the adjustment of the indemnification,
purchase price or for similar adjustments;

 

  (k)

Indebtedness consisting of obligations of the Company or any Restricted
Subsidiary under deferred consideration (e.g., earn-outs, indemnifications,
incentive non-competes and other contingent obligations) or other similar
arrangements incurred by such Person in connection with the Transactions or any
acquisition not prohibited hereby;

 

  (l)

Indebtedness (i) assumed in connection with any acquisition (provided that such
Indebtedness is not incurred in contemplation of such acquisition or any
Permitted Refinancing thereof) or (ii) incurred to finance any acquisition;
provided that after giving Pro Forma Effect to such acquisition and the
assumption or incurrence of such Indebtedness, as applicable, (1) the Total Net
Leverage Ratio (determined on a Pro Forma Basis) is no greater than 5.25 to
1.00, (2) if such Indebtedness is secured by a Lien on any asset or property of
any Restricted Subsidiary on a pari passu basis with the First Lien Obligations,
the First Lien Net Leverage Ratio (determined on a Pro Forma Basis) is no
greater than 3.75 to 1.00 or (3) if such Indebtedness is secured by a Lien on
any asset or property of any Restricted Subsidiary, the Senior Secured Net
Leverage Ratio (determined on a Pro Forma Basis) is no greater than 5.25 to
1.00; provided, further, that in the cause of subclause (ii), (A) such
Indebtedness does not mature prior to the Maturity Date of, or have a Weighted
Average Life to Maturity less than the Weighted Average Life to Maturity of,
this Debenture, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the Maturity Date and (B) no Event of
Default shall exist or result therefrom and, in each case, any Permitted
Refinancing of such Indebtedness; provided, further, that, with respect to this
clause (l), any identifiable proceeds of Indebtedness shall not qualify as “cash
or Cash Equivalents” for the purposes of calculating any net obligations or
liabilities for purposes of such incurrence;

 

27



--------------------------------------------------------------------------------

  (m)

Indebtedness in respect of netting services, overdraft protections, employee
credit card programs, automatic clearinghouse arrangements, other cash
management arrangements and similar arrangements, in each case, in connection
with deposit accounts and Indebtedness arising from the honoring of a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided that any
such Indebtedness is extinguished within 30 days;

 

  (n)

Indebtedness in an aggregate principal amount not to exceed the greater of (x)
$25,000,000 and (y) 30.0% of Consolidated EBITDA at any time outstanding;

 

  (o)

Indebtedness incurred by the Company or any Restricted Subsidiary in respect of
bank guarantees, letters of credit, bankers’ acceptances, warehouse receipts or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or
self-insurance, or other Indebtedness with respect to reimbursement type
obligations regarding workers compensation claims;

 

  (p)

obligations (including bank guarantees, letters of credit issued or similar
investments) in respect of performance, bid, appeal and surety bonds, customer
guarantees and performance and completion guarantees and similar obligations
provided by the Company or any Restricted Subsidiary in the ordinary course of
business;

 

  (q)

Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

  (r)

Indebtedness in an aggregate principal amount not to exceed the amount of cash
that is contributed to the common equity of the Company or any Restricted
Subsidiary after the Issue Date (other than, in the case of a Restricted
Subsidiary, by the Company or any Restricted Subsidiary);

 

  (s)

Indebtedness constituting Permitted Ratio Debt and any Permitted Refinancings
thereof (or successive Permitted Refinancings thereof);

 

  (t)

Indebtedness supported by a letter of credit issued under the First Lien Credit
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit;

 

28



--------------------------------------------------------------------------------

  (u)

Indebtedness of the Company or any Restricted Subsidiary as an account party in
respect of trade letters of credit issued in the ordinary course of business;

 

  (v)

Guarantees incurred in the ordinary course of business in respect of obligations
of or to suppliers, customers, franchisees, lessors, licensees and sublicensees;

 

  (w)

unsecured Indebtedness in respect of intercompany obligations of the Company or
any Restricted Subsidiary in respect of accounts payable incurred in connection
with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;

 

  (x)

(i) Indebtedness incurred in connection with any sale leaseback not prohibited
hereby and (ii) any Permitted Refinancing in respect thereof (or successive
Permitted Refinancings thereof);

 

  (y)

to the extent constituting Indebtedness, customer deposits and advance payments
(including progress payments) received in the ordinary course of business from
customers for goods and services purchased in the ordinary course of business;
and

 

  (z)

all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (z) above.

 

  “Permitted

Liens” means:

 

  (a)

(i) Liens pursuant to any Transaction Document and (ii) Liens securing
Indebtedness and other obligations permitted under clause (a) of the definition
of “Permitted Indebtedness,” including cash management obligations and hedging
obligations secured ratably therewith and, in each case, any modifications,
replacements, renewals, refinancings or extensions thereof;

 

  (b)

Liens existing on the Issue Date (other than Liens described in clause (a)(ii)
of this definition that are incurred or existing on the Issue Date), and, in
each case, any modifications, replacements, renewals, refinancings or extensions
thereof; provided that (i) the Lien does not encumber any property other than
(1) property encumbered on the Issue Date, (B) after-acquired property that is
affixed or incorporated into the property encumbered by such Lien on the Issue
Date and (C) proceeds and products thereof and (ii) the modification,
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7(b) hereof; provided, further, that any such Liens in excess of
$5,000,000 are set forth on Schedule 7(a)(i) hereto;

 

29



--------------------------------------------------------------------------------

  (c)

Liens for Taxes, assessments or governmental charges (i) which are not overdue
for more than 30 days or which are not yet due or payable or (ii) which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP (or, with respect any foreign Subsidiaries, in
conformity with generally accepted accounting principles that are applicable in
their respective jurisdiction of organization);

 

  (d)

statutory or common law Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

  (e)

Liens incurred in the ordinary course of business (i) in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) securing liability for reimbursement or indemnification
obligations of insurance carriers providing property, casualty or liability
insurance to the Company or any Restricted Subsidiary or under self-insurance
arrangements in respect of such obligations or (iii) securing obligations in
respect of letters of credit that have been posted by the Company or any
Restricted Subsidiary to support the payment of items set forth in
subclauses (i) and (ii);

 

  (f)

Liens to secure the performance of tenders, bids, trade contracts, utilities,
governmental contracts, leases and other contracts (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds, customer guarantees, performance and completion guarantees
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations, (ii) those required or requested by any
Governmental Authority and (iii) letters of credit or bank guarantees issued in
lieu of any such bonds or guarantees to support the issuance thereof), in each
case, incurred in the ordinary course of business;

 

  (g)

easements, covenants, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property which, in the aggregate, do not in
any case materially and adversely interfere with the ordinary conduct of the
business of the Company and its Subsidiaries, taken as a whole;

 

  (h)

Liens (i) securing judgments for the payment of money not constituting an Event
of Default under Section 8(a)(vii) hereof, (ii) arising out of judgments or
awards against the Company or any Restricted Subsidiary with respect to which an
appeal or other proceeding for review is then being pursued and (iii) notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings for which adequate reserves have been made;

 

30



--------------------------------------------------------------------------------

  (i)

Liens securing Indebtedness permitted under clause (f) of the definition of
“Permitted Indebtedness”; provided that (i) such Liens (other than any Liens
securing any Permitted Refinancing of the Indebtedness secured by such Liens (or
successive Permitted Refinancings thereof)) attach concurrently with or within
270 days after the acquisition, repair, replacement, construction or improvement
(as applicable) of the property subject to such Liens, (ii) such Liens do not at
any time encumber any property (except for replacements, additions and
accessions to such property) other than the property financed by such
Indebtedness and the proceeds and the products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross-collateralized to other financings of equipment provided by
such lender on customary terms;

 

  (j)

leases, licenses, subleases, sublicenses or other occupancy arrangements and
terminations thereof granted to others in respect of real property in the
ordinary course of business on which facilities owned or leased by the Company
or any of its Restricted Subsidiaries are located;

 

  (k)

Liens (i) in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business or (ii) on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

 

  (l)

Liens (i) of a collection bank arising under Section 4-208 of the UCC on items
in the course of collection, (ii) attaching to commodity trading accounts or
other commodities brokerage accounts incurred in the ordinary course of business
and (iii) in favor of a banking or other financial institution arising as a
matter of Law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

 

  (m)

Liens (i) on cash or Cash Equivalents advances in favor of the seller of any
property to be acquired in an investment not prohibited hereby to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to dispose of any property in a disposition not prohibited hereby, in
each case, solely to the extent such investment or disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;

 

31



--------------------------------------------------------------------------------

  (n)

Liens on property of any Restricted Subsidiary securing Indebtedness and other
obligations in respect of Indebtedness of another Restricted Subsidiary;

 

  (o)

Liens in favor of the Company or any Restricted Subsidiary securing Indebtedness
permitted by clause (e) of the definition of “Permitted Indebtedness”;

 

  (p)

Liens existing on property at the time of its acquisition or existing on the
property of, or Equity Interests in, any Person that becomes a Subsidiary after
the Issue Date and any modifications, replacements, renewals and extensions
thereof (including Liens securing Permitted Refinancings of Indebtedness secured
by such Liens (or successive Permitted Refinancings thereof)); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not encumber any property
other than property encumbered at the time of such acquisition or such Person
becoming a Subsidiary and the proceeds and products thereof and (iii) the
Indebtedness secured thereby is permitted under clause (f), (l) or (n) of the
definition of “Permitted Indebtedness”;

 

  (q)

Liens arising from (i) any UCC financing statement or filing filed against the
Company or any Restricted Subsidiary not authorized by the Company or such
Restricted Subsidiary (provided that the Company or such Restricted Subsidiary
will promptly upon obtaining knowledge thereof use commercially reasonable
efforts to have such financing statement terminated or corrected to the extent
permitted by the UCC) and (ii) precautionary UCC financing statement filings (or
other similar filings in non-U.S. jurisdictions) regarding leases, subleases,
licenses or consignments entered into by the Company or any Restricted
Subsidiary;

 

  (r)

any interest or title, and all encumbrances and other matters affecting such
interest or title, of a lessor, sublessor, licensee, sublicensee, licensor or
sublicensor under any lease, sublease, license or sublicense agreement
(including software and other technology licenses) in the ordinary course of
business;

 

  (s)

Liens arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by the Company or any Restricted
Subsidiary in the ordinary course of business;

 

  (t)

Liens deemed to exist in connection with investments in repurchase agreements
not prohibited hereby;

 

  (u)

Liens encumbering customary initial deposits and margin deposits and similar
Liens attaching to commodity trading accounts or other brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;

 

32



--------------------------------------------------------------------------------

  (v)

(i) survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights-of-way, servitudes, sewers,
electric lines, drains, telegraph and telephone and cable television lines, gas
and oil pipelines and other similar purposes, reservations of rights or zoning,
building codes or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental to the ownership of its properties which do
not in the aggregate materially adversely interfere with the ordinary conduct of
the business of such Person, (ii) security given to a public utility or any
municipality or governmental authority when required by such utility or
authority in connection with the operations of that Person in the ordinary
course of business and (iii) zoning by-laws and other land use restrictions,
including, without limitation, site plan agreements, development agreements and
contract zoning agreements;

 

  (w)

Liens on cash collateral in respect of letters of credit not prohibited hereby;

 

  (x)

Liens that are customary contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Company
or any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Company or any Restricted Subsidiary in the
ordinary course of business;

 

  (y)

(i) zoning, building, entitlement and other land use regulations by Governmental
Authorities with which the normal operation of the business of the Company and
its Restricted Subsidiaries complies and (ii) any zoning or similar Law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of the Company and its Restricted Subsidiaries, taken as
a whole;

 

  (z)

Liens solely on any cash earnest money deposits made by the Company or any
Restricted Subsidiary in connection with any letter of intent or other agreement
not prohibited hereby;

 

  (aa)

Liens on Equity Interests of Joint Ventures securing obligations of such Joint
Venture;

 

33



--------------------------------------------------------------------------------

  (bb)

(i) deposits made in the ordinary course of business to secure liability to
insurance carriers and (ii) Liens on insurance policies and the proceeds thereof
securing the financing of insurance premiums with respect thereto;

 

  (cc)

receipt of progress payments and advances from customers in the ordinary course
of business to the extent the same creates a Lien on the related inventory and
proceeds thereof;

 

  (dd)

so long as no Default has occurred and is continuing at the time of granting
such Liens, Liens on cash deposits securing any Swap Contract permitted
hereunder in an aggregate amount not to exceed the greater of (x) $10,000,000
and (y) 12.5% of Consolidated EBITDA;

 

  (ee)

Liens on cash and Cash Equivalents used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is
permitted hereunder;

 

  (ff)

Liens securing obligations issued or incurred under any Permitted Ratio Debt and
any Permitted Refinancings thereof (or successive Permitted Refinancings
thereof) and (ii) Liens on any property of any Restricted Subsidiary securing
obligations of any Restricted Subsidiary in respect of Permitted Ratio Debt and
any documentation related thereto and any Permitted Refinancing thereof (or
successive Permitted Refinancings thereof);

 

  (gg)

Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Indebtedness and, in each case, any Permitted Refinancing thereof (or successive
Permitted Refinancings thereof);

 

  (hh)

other Liens securing Indebtedness outstanding in an aggregate principal amount
not to exceed the greater of (x) $25,000,000 and (y) 30.0% of Consolidated
EBITDA at any time outstanding, and any modifications, replacements, renewals
and extensions thereof (including Liens securing Permitted Refinancings of
Indebtedness secured by such Liens (or successive Permitted Refinancings
thereof));

 

  (ii)

Liens arising out of any license, sublicense or cross license of, or other
contractual obligation with respect to, intellectual property to or from the
Company or any Restricted Subsidiary not prohibited hereby;

 

  (jj)

Liens in respect of sale-leasebacks not prohibited hereby and general
intangibles relevant thereto so long as such Liens attach only to the property
sold and being leased in such transaction and related property;

 

  (kk)

in the case of any non-wholly owned Restricted Subsidiary, any put and call
arrangements or restrictions on disposition related to its Equity Interests set
forth in its organizational documents or any related joint venture or similar
agreement; and

 

34



--------------------------------------------------------------------------------

  (ll)

Liens consisting of contractual restrictions not prohibited hereby.

“Permitted Ratio Debt” means (a) unsecured Indebtedness, (b) secured
Indebtedness secured by a Lien ranking pari passu to the Liens securing the
First Lien Obligations of the Company or any Restricted Subsidiary,
(iii) secured Indebtedness secured by a Lien junior to the Liens securing the
First Lien Obligations of the Company or any Restricted Subsidiary or
(iv) Indebtedness of the Company or any Restricted Subsidiary that is
subordinated in right of payment to the obligations under this Debenture;
provided, in each case, that immediately after giving Pro Forma Effect thereto
and to the use of the proceeds thereof, (i) (1) in the case of Permitted Ratio
Debt incurred to finance an investment or acquisition, no Event of Default shall
exist on the date that the applicable the Company or the Restricted Subsidiary
enters into a binding agreement with respect to such transaction and no Event of
Default under Section 8(a)(i), 8(a)(v) or 8(a)(vi) hereof shall be continuing or
result therefrom or (2) in all other cases, no Event of Default shall be
continuing or result therefrom, (ii) (1) in the case of unsecured Permitted
Ratio Debt, the Total Net Leverage Ratio (determined on a Pro Forma Basis) is no
greater than 5.25 to 1.00 or (2), in the case of secured Permitted Ratio Debt,
(x) the First Lien Net Leverage Ratio (determined on a Pro Forma Basis) is no
greater than 3.75 to 1.00 if such secured Permitted Ratio Debt is ranked pari
passu with the First Lien Obligations or (y) the Senior Secured Net Leverage
Ratio (determined on a Pro Forma Basis) is no greater than 5.25 to 1.00 for all
other secured Permitted Ratio Debt and (iii) with respect to any incurrence of
Permitted Ratio Debt, any identifiable proceeds of Indebtedness incurred
pursuant to clause (s) of the definition of “Permitted Indebtedness” shall not
qualify as “cash or Cash Equivalents” for the purposes of calculating any net
obligations or liabilities for purposes of such incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that:

 

  (a)

the principal amount (or accreted value, if applicable) thereof does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced, exchanged or extended except
by an amount equal to accrued and unpaid interest and a reasonable premium
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred (including original issue discount and upfront fees), in connection
with such modification, refinancing, refunding, renewal, replacement, exchange
or extension and by an amount equal to any existing commitments unutilized
thereunder;

 

  (b)

other than with respect to clause (f) of the definition of “Permitted
Indebtedness,” such modification, refinancing, refunding, renewal, replacement,
exchange or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended;

 

35



--------------------------------------------------------------------------------

  (c)

if the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is subordinated in right of payment to the Debentures,
such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Debentures on terms, taken
as a whole, as favorable in all material respects to the Holders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended or otherwise
acceptable to the Required Holders;

 

  (d)

if the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is unsecured, such modification, refinancing, refunding,
renewal, replacement, exchange or extension is unsecured;

 

  (e)

the terms and conditions (including, if applicable, as to collateral) of any
such modified, refinanced, refunded, renewed, replaced, exchanged or extended
(other than to the extent permitted by any other clause of this definition or
with respect to interest rate, optional prepayment premiums and optional
redemption provisions) Indebtedness are, either (i) substantially identical to
or less favorable to the investors providing such Permitted Refinancing, taken
as a whole, than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, (ii) when taken
as a whole (other than interest rate, prepayment premiums and redemption
premiums), not more restrictive to the Company and its Restricted Subsidiaries
than those set forth in this Debenture or are customary for similar indebtedness
in light of current market conditions (provided that a certificate of a
Responsible Officer of the Company delivered to the Holder in good faith at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Company has determined in good faith that such terms and conditions satisfy
the requirement set out in this clause (e), shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Holder provides
notice to the Company of its objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)), in
each case, except for terms and conditions only applicable to periods after the
Maturity Date;

 

  (f)

such modification, refinancing, refunding, renewal, replacement, exchange or
extension is incurred by the Person who is or would have been permitted to be
the obligor or guarantor (or any successor thereto) on the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended (it being
understood that the roles of such obligors as a borrower or a guarantor with
respect to such obligations may be interchanged); and

 

36



--------------------------------------------------------------------------------

  (g)

at the time thereof, other than with respect to a Permitted Refinancing in
respect of Indebtedness pursuant to clauses (f) and (g) of the definition of
“Permitted Indebtedness,” no Event of Default shall have occurred and be
continuing.

“Permitted Transferee” means, in the case of any member of management, (a) his
or her executor, administrator, testamentary trustee, legatee or beneficiaries,
(b) his or her spouse, parents or siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants or (c) a trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a member of
management and his or her spouse, parents or siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants
(in each case, for so long as the ownership interests held by such persons are
less than the ownership interests held by the Sponsor).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Interest” shall have the meaning set forth in Section 2(a) hereof.

“PIK Interest Rate” shall have the meaning set forth in Section 2(a) hereof.

“PIK Interest Payment Date” shall have the meaning set forth in Section 2(a)
hereof.

“Pro Forma Basis” and “Pro Forma Effect” means, in respect of a Specified
Transaction, that such Specified Transaction and the following transactions in
connection therewith (to the extent applicable) shall be deemed to have occurred
as of the first day of the applicable period of measurement for the applicable
covenant or requirement on the basis of the financial information most recently
furnished to the Holder pursuant to Section 9(a)(i)(1) or 9(a)(i)(2) hereof (or
prior to such initial delivery hereunder, the most recent financial statements
publicly filed with the SEC): (a) historical income statement items (whether
positive or negative) attributable to the property or Person, if any, subject to
such Specified Transaction shall be (i) excluded (in the case of a disposition
of all or substantially all Equity Interests in any Restricted Subsidiary or any
division, product line or facility used for operations of the Company or any
Restricted Subsidiary or a designation of a Subsidiary as an Unrestricted
Subsidiary) and (ii) included (in the case of a purchase or other acquisition of
all or substantially all of the property and assets or business of any Person,
or of assets constituting a business unit, line of business or division of such
Person, or of all or substantially all of the Equity Interests in a Person or a
designation of a Subsidiary as a Restricted Subsidiary), (b) in the event that
the Company or any Restricted Subsidiary incurs (including by assumption or
guarantees) or repays (including by redemption, repayment, retirement,
discharge, defeasance or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other

 

37



--------------------------------------------------------------------------------

than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable measurement period; provided that (1) Pro Forma Basis and
Pro Forma Effect in respect of any Specified Transaction shall be calculated in
a reasonable and factually supportable manner and certified by a Responsible
Officer of the Company and (2) any such calculation shall be subject to the
applicable limitations set forth below.

Notwithstanding anything to the contrary herein, the First Lien Net Leverage
Ratio, the Senior Secured Net Leverage Ratio, the Total Net Leverage Ratio and
Consolidated EBITDA shall be calculated on a Pro Forma Basis with respect to
each Specified Transaction occurring during the applicable four quarter period
to which such calculation relates, and/or subsequent to the end of such
four-quarter period but not later than the date of such calculation. The
calculation of the First Lien Net Leverage Ratio, the Senior Secured Net
Leverage Ratio, the Total Net Leverage Ratio and Consolidated EBITDA on a Pro
Forma Basis for the purpose of determining if any action is permitted under an
incurrence test hereunder shall be based on the financial statements that have
been most recently furnished pursuant to Section 9(a)(i)(1) or 9(a)(i)(2) hereof
(or prior to such initial delivery hereunder, the most recent financial
statements publicly filed with the SEC).

Whenever Pro Forma Effect is to be given to a Specified Transaction, the amount
of “run-rate” cost savings, operating expense reductions, other operating
improvements and acquisition synergies projected by the Company in good faith to
be realized (calculated on a Pro Forma Basis as though such items had been
realized on the first day of such period and as if such items were realized
during the entirety of such period) as a result of specified actions taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Company),
with “run-rate” meaning the full recurring benefit for a period that is
associated with any action taken or committed to be taken or with respect to
which substantial steps have been taken or are expected to be taken (including
any savings expected to result from the elimination of a public target’s
compliance costs with public company requirements) net of the amount of actual
benefits realized during such period from such actions, such adjustments shall
be included in the initial pro forma calculations of such financial ratios or
tests and during any subsequent measurement period in which the effects thereof
are expected to be realized relating to such Specified Transaction; provided
that (a) such cost savings, operating expense reductions, other operating
improvements and synergies are factually supportable in the good faith judgment
of the Company and as determined in good faith by the Company and are reasonably
anticipated to be realized within 18 months after the consummation of any
operational change or the acquisition or disposition which is expected to result
in such cost savings, expense reductions, operating improvements or synergies,
(b) no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this paragraph to the extent duplicative of
any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such

 

38



--------------------------------------------------------------------------------

period, (c) projected amounts (that are not yet realized) may no longer be added
in calculating Consolidated EBITDA to the extent occurring more than six full
fiscal quarters after the specified action taken in order to realize such
projected cost savings, operating expense reductions, operating improvements and
synergies and (d) amounts added to Consolidated EBITDA pursuant to this
paragraph shall not, when combined with amounts added to Consolidated EBITDA
pursuant to clause (b)(vi) of the definition thereof (other than to the extent
in connection with the Transactions), in the aggregate exceed 25% of
Consolidated EBITDA (determined prior to giving effect to such amounts) in any
four consecutive fiscal quarter period.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Purchase Date” shall have the meaning set forth in Section 6(c)(iv) hereof.

“Qualified IPO” means the issuance by the Company of its common Equity Interests
in an underwritten primary public offering (other than a public offering
pursuant to a registration statement on Form S-8), resulting in such Equity
Interests being listed on a nationally recognized stock exchange in the
applicable jurisdiction.

“Relevant Transaction” shall have the meaning set forth in Section 6(c)(i)
hereof.

“Required Holders” means the Holders of a majority in aggregate principal amount
of outstanding Debentures; provided, however, that such Required Holders shall
include both an Affiliate of MGG and an Affiliate of OTPP.

“Responsible Officer” means the chief executive officer, representative,
director, manager, president, vice president, executive vice president, chief
financial officer, treasurer or assistant treasurer, secretary or assistant
secretary, authorized signatory, attorney-in-fact (to the extent empowered by
the board of directors or managers of the Company or such Restricted
Subsidiary), or other similar officer of the Company or a Restricted Subsidiary.
Any document delivered hereunder that is signed by a Responsible Officer of the
Company or a Restricted Subsidiary shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Company or such Restricted Subsidiary, as applicable, and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Company or such Restricted Subsidiary, as applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

 

39



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission and any successor
thereto.

“Second Lien Credit Agreement” means that certain second lien credit agreement,
dated as of December 9, 2016, among LD Intermediate Holdings, Inc. and LD Lower
Holdings, Inc., as co-borrowers, LD Topco, Inc., as holdings, the lenders party
thereto from time to time and Royal Bank of Canada, as administrative agent and
collateral agent, as the same may be amended, restated, modified, supplemented,
extended, increased, renewed, refunded, replaced, restructured or refinanced
from time to time in one or more agreements (in each case with the same or new
lenders, investors or agents), including any agreement extending the maturity
thereof or otherwise restructuring all or any portion of the Indebtedness
thereunder or increasing the amount loaned or issued thereunder or altering the
maturity thereof with new lenders or a different agent, in each case, as and to
the extent permitted by this Debenture.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Senior Secured Net Leverage Ratio” means, on any date of determination, with
respect to the Company and its Restricted Subsidiaries on a consolidated basis,
the ratio of (a) Funded Senior Secured Indebtedness (less the Unrestricted Cash
of the Company and its Restricted Subsidiaries as of such date) of the Company
and its Restricted Subsidiaries on such date to (b) Consolidated EBITDA of the
Company and its Restricted Subsidiaries for the four fiscal quarter period most
recently then ended.

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii)
hereof.

“Specified Transaction” means any incurrence or repayment of Indebtedness or
investment that results in a Person becoming a Subsidiary, any designation of a
Subsidiary as a Restricted Subsidiary or as an Unrestricted Subsidiary, any
acquisition or any disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Company, any investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person or any disposition of a business unit, line of business or division of
the Company or any of its Restricted Subsidiaries, in each case, whether by
merger, consolidation, amalgamation or otherwise or any material restructuring
of the Company or implementation of any initiative (including cost saving and
operating expense reduction initiatives not in the ordinary course of business).

“Sponsor” means CEOF II DE AIV, L.P., a Delaware limited partnership, and each
of its Control Investment Affiliates (but excluding any operating portfolio
companies of the foregoing).

“Standard Settlement Period” shall have the meaning set forth in
Section 4(c)(ii) hereof.

 

40



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other Equity Interests having ordinary voting power
for the election of directors, managers or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned or (b) the management of which
is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person and, in the case of this clause (b),
which is treated as a consolidated subsidiary for accounting purposes. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Successor Entity” shall have the meaning set forth in Section 5(b) hereof.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement, including any obligations or
liabilities under any such master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease as determined
pursuant GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Total Net Leverage Ratio” means, on any date of determination, with respect to
the Company and its Restricted Subsidiaries on a consolidated basis, the ratio
of (a) Funded Indebtedness (less the Unrestricted Cash of the Company and its
Restricted Subsidiaries as of such date) of the Company and its Restricted
Subsidiaries on such date to (b) Consolidated EBITDA of the Company and its
Restricted Subsidiaries for the four fiscal quarter period most recently then
ended.

 

41



--------------------------------------------------------------------------------

“Transaction Costs” has the meaning given to such term in the definition of
“Transactions.”

“Transaction Documents” means, collectively, the Debentures, the Purchase
Agreement and any other document designated as a Transaction Document by the
Company.

“Transactions” means:

 

  (a)

the consummation of the Business Combination;

 

  (b)

the execution and delivery of the Transaction Documents to be entered into on
the Issue Date and the issuance of this Debenture on the Issue Date; and

 

  (c)

the payment of all fees, costs and expenses incurred in connection with the
transactions described in the foregoing provisions of this definition (the
“Transaction Costs”).

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York.

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of all cash and Cash Equivalents on the consolidated balance sheet of the
Company and its Restricted Subsidiaries that is not restricted for purposes of
GAAP.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company designated as
an Unrestricted Subsidiary hereunder; provided that the Company shall only be
permitted to so designate an Unrestricted Subsidiary so long as (i) no Event of
Default has occurred and is continuing or would result therefrom, (ii) no such
Subsidiary or any of its Subsidiaries owns any Equity Interests, or owns or
holds any Lien on any property of, the Company or any other Restricted
Subsidiary that is not a Subsidiary of the Subsidiary to be so designated,
(iii) such Unrestricted Subsidiary shall be capitalized (to the extent
capitalized by the Company or any Restricted Subsidiary) through investments not
prohibited hereby and such Unrestricted Subsidiary and any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof shall be
valued at its fair market value (as determined by the Company in good faith) at
the time of such designation, (iv) such Subsidiary shall have been or will
promptly be designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants) under the First Lien Credit Agreement and the Second Lien
Credit Agreement and all Permitted Refinancings in respect thereof, and any
Permitted Ratio Debt, in each case, with an aggregate outstanding principal
amount in excess of $20,000,000 and (v) the Required Holders shall have
otherwise given their prior written consent of such designation. The Company may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Debenture (each, a “Subsidiary Redesignation”); provided that (1) no
Event of Default has occurred and is continuing or would result therefrom,
(2) any Indebtedness of the

 

42



--------------------------------------------------------------------------------

applicable Subsidiary and any Liens encumbering its property existing as of the
time of such Subsidiary Redesignation shall be deemed newly incurred or
established, as applicable, at such time and (3) the Required Holders shall have
otherwise given their prior written consent of such Subsidiary Redesignation;
provided, further, that no Unrestricted Subsidiary that has been designated as a
Restricted Subsidiary pursuant to a Subsidiary Redesignation may again be
designated as an Unrestricted Subsidiary.

“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors (or equivalent governing body) of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each
then-remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the
then-outstanding principal amount of such Indebtedness; provided that the
effects of any prepayments or amortization made on such Indebtedness shall be
disregarded in making such calculation.

Section 2. Interest; Mandatory Prepayments.

(a) Payment of Interest. The Company shall pay interest on the aggregate
unconverted and then-outstanding principal amount (including any PIK Interest
paid) of this Debenture from the most recent Interest Payment Date or, if no
interest has been paid, the Issue Date, at the rate of 8.00% per annum, paid
4.00% in cash (the “Cash Interest Rate” and such interest paid in cash, the
“Cash Interest”) and 4.00% in kind (the “PIK Interest Rate” and, together with
the Cash Interest Rate, the “Interest Rate”; and such interest paid in kind at
the PIK Interest Rate, the “PIK Interest”). Cash Interest shall be payable
quarterly on the last Business Day of each of March, June, September and
December, beginning on March 31, 2020 (each such date, a “Cash Interest Payment
Date”), and on the Conversion Date (subject to Section 3(a) hereof), each
Optional Redemption Date and the Maturity Date. PIK Interest shall be payable
quarterly on the last Business Day of each of March, June, September and
December, beginning on March 31, 2020 (each such date, a “PIK Interest Payment
Date,” and together with each Cash Interest Payment Date, an “Interest Payment
Date”), and shall be paid in-kind by adding such interest on each PIK Interest
Payment Date to the aggregate unconverted and then-outstanding principal amount
of this Debenture; provided that accrued PIK Interest with respect to the
principal amount being repaid shall be paid in cash on each Optional Redemption
Date and the Maturity Date.

(b) Interest Calculations. Interest on this Debenture shall be calculated on the
basis of a 360-day year and the actual number of days elapsed. Interest shall
accrue at the applicable Interest Rate from the most recent applicable Interest
Payment Date or, if no interest has been paid, the Issue Date. Interest shall
cease to accrue with respect to any principal amount (including any PIK Interest
paid) of this Debenture converted. Interest

 

43



--------------------------------------------------------------------------------

hereunder will be paid to the Person in whose name this Debenture is registered
on the records of the Company regarding registration and transfers of this
Debenture (the “Debenture Register”). If any Interest Payment Date, or other
date on when any payment or other obligation hereunder shall be due, is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day, and no interest or other amounts shall accrue for the intervening
period.

(c) Default Interest. Upon the occurrence and during the continuance of any
Event of Default, the PIK Interest Rate shall be increased by 2.00% per annum
(as permitted by law, and in no event shall the PIK Interest Rate exceed 6.00%
per annum) (the “Default Interest”).

(d) Additional Payments. On (i) each yearly anniversary of the Issue Date (or if
such day is not a Business Day, the next succeeding Business Day), (ii) the
Maturity Date (immediately prior to payment), (iii) the Conversion Date and
(iv) each Optional Redemption Date, the Company shall add to the unconverted and
then-outstanding principal amount of the Debentures, on a pro rata basis, the
Additional Payment. For the avoidance of doubt, to the extent any portion of the
Additional Payment has been made in connection with an optional redemption in
any year, then the Additional Payment shall be reduced by such portion of the
Additional Payment made in that year.

Section 3. Registration of Transfers and Exchanges.

(a) Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount (including any PIK Interest paid) of Debentures of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be payable for such registration of transfer or
exchange.

(b) Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

(c) Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.

(d) Issuance of Debentures. Upon surrender for registration of transfer or
exchange of this Debenture to the Company, and satisfaction of the requirements
for such transfer set forth herein, the Company shall execute, in the name of
the designated transferee or exchanging party, one or more new Debentures of any
authorized denominations and of a like aggregate principal amount. All
Debentures issued upon any registration of transfer or exchange of a Debenture
in accordance with the terms hereof shall be the valid obligations of the
Company, evidencing the same debt, and entitled to the same benefits as the
Debenture surrendered upon such registration of transfer or exchange.

 

44



--------------------------------------------------------------------------------

Section 4. Conversion.

(a) Voluntary Conversion. From and after the Issue Date (or if Stockholder
Approval is required by stock exchange rule or other Law, commencing on and
following the Stockholder Approval Date) until the Change of Control Notice Date
(unless the notice of the Change of Control is rescinded), the Holder may, at
its option, require the Company to convert all (and not less than all) of the
then-outstanding principal amount (including any PIK Interest paid) of this
Debenture (and any or all accrued and unpaid interest thereon and all other
amounts owing to the Holder under this Debenture, excluding any amounts owed
under the indemnity provision set forth in Section 10(n) hereof) into shares of
Common Stock. The Holder shall request a voluntary conversion under this
Section 4(a) by delivering to the Company a notice of conversion, the form of
which is attached hereto as Annex A (the “Notice of Conversion”), specifying
therein that all principal amounts (including any PIK Interest paid) of this
Debenture are to be converted and the date on which such conversion shall be
effected (which date shall be a Business Day of the Holder’s choosing that is no
more than ten or fewer than two Business Days after the Holder sends the Notice
of Conversion) (such date, the “Conversion Date”) and the Share Delivery Date.
No ink-original Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of the Notice of
Conversion be required. Upon delivery of the Notice of Conversion, the Holder
shall surrender this Debenture to the Company as promptly as is reasonably
practicable without delaying or otherwise affecting the Company’s delivery of
the Conversion Shares on the Share Delivery Date. A voluntary conversion under
this Section 4(a) shall have the effect of terminating this Debenture and the
obligations of the Company hereunder (other than, for the avoidance of doubt,
delivery of the Conversion Shares on the Share Delivery Date), and interest
shall cease to accrue on this Debenture on the Conversion Date.

(b) Voluntary Conversion in Connection with a Change of Control. Notwithstanding
Section 4(a) hereof, from and after the Issue Date (or if Stockholder Approval
is required by stock exchange rule or other Law, commencing on and following the
Stockholder Approval Date), if the Company notifies the Holder of its intention
to consummate a Change of Control (the date such notice is delivered to the
Holder, the “Change of Control Notice Date”), the Holder may, at its option,
require the Company to convert all (and not less than all) of the
then-outstanding principal amount (including any PIK Interest paid) of this
Debenture (and any or all accrued and unpaid interest thereon and all other
amounts owing to the Holder under this Debenture, excluding any amounts owed
under the indemnity provision set forth in Section 10(n) hereof) into shares of
Common Stock. The notice delivered by the Company shall, to the extent
determined, contain (i) the identity of the prospective purchaser, including (to
the extent applicable) the ultimate beneficial holder thereof, (ii) the number
and classes of shares of Common Stock proposed to be acquired by the prospective
purchaser under the terms of the Change of Control, (iii) the form and
consideration to be paid for such shares, (iv) the expected timing for
completion of the Change of Control and (v) any definitive documentation
relating to such Change of Control (provided, that if such documentation is not
available at the time of the

 

45



--------------------------------------------------------------------------------

delivery of such notice, then such documentation shall be delivered promptly
following its execution). The Holder shall request a voluntary conversion under
this Section 4(b) by delivering to the Company a Notice of Conversion, no later
than eight Business Days after the Change of Control Notice Date, specifying
therein that all amounts (including any PIK Interest paid) of this Debenture are
to be converted (the date such Notice of Conversion is delivered, the “Change of
Control Conversion Date”). If, during the period from the Change of Control
Conversion Date to the Share Delivery Date, there is a change in the information
delivered by the Company to such Holder with respect to such Change of Control
(other than (A) a change to the identity of the prospective purchaser to an
affiliate of such prospective purchaser, (B) an immaterial change in the
expected timing for completion of the Change of Control or (C) after the
execution of a definitive agreement with respect to such Change of Control, a
change in the expected timing for completion of the Change of Control solely due
to the receipt of regulatory approvals), the Company shall promptly notify such
Holder of such change (such notice, a “Subsequent Company Notice”), and such
Holder, within two Business Days of receipt of such notice, shall, (1) if it has
delivered a Notice of Conversion, notify the Company in writing of either its
rescission of its Notice of Conversion or its intention to proceed with
conversion or (2) if it has not delivered a Notice of Conversion, deliver a
Notice of Conversion or provide written notice that such Holder intends not to
convert its Debenture; provided, however, if the Subsequent Company Notice
includes any change to the information referenced in sub-clauses (i), (ii) or
(iii) above, which would, directly or indirectly, have a material impact or
effect on the Holder in the proposed Change of Control transaction, then the
Holder agrees to act in good faith to respond as set forth in sub-clauses (1) or
(2) above as soon as possible and in any event no later than eight Business Days
following of receipt of such Subsequent Company Notice. No ink-original Notice
of Conversion shall be required, nor shall any medallion guarantee (or other
type of guarantee or notarization) of the Notice of Conversion be required. The
Holder shall surrender this Debenture to the Company promptly on the Share
Delivery Date. A voluntary conversion under this Section 4(b) shall have the
effect of terminating this Debenture and the obligations of the Company
hereunder (other than, for the avoidance of doubt, delivery of the Conversion
Shares on the Share Delivery Date), and interest shall cease to accrue on this
Debenture on the Share Delivery Date.

(c) Mechanics of Conversion.

(i) Conversion Shares Issuable Upon Conversion of Principal Amount. The number
of Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount
(including any PIK Interest paid) of this Debenture to be converted, plus all
accrued and unpaid interest thereon and all other amounts owing to the Holder
under this Debenture (excluding any amounts owed under the indemnity provision
set forth in Section 10(n) hereof) by (y) the Conversion Price.

(ii) Delivery of Conversion Shares Upon Conversion. Not later than (1) in
connection with a voluntary conversion pursuant to Section 4(a) hereof, the
number of Trading Days comprising the Standard Settlement Period after each
Conversion Date, and (2) in connection with a voluntary conversion pursuant to

 

46



--------------------------------------------------------------------------------

Section 4(b) hereof, a date designated by the Company that is no earlier than
five Business Days prior to the Change of Control Date (the “Share Delivery
Date”), the Company shall deliver, or cause to be delivered, to the Holder
(A) the Conversion Shares and (B) a wire order in the amount of all amounts due
to the Holder under Section 4(c)(iv) hereof (if the Company is required to pay
such amounts in cash) to the account specified by the Holder no less than one
Business Day prior to the Share Delivery Date. As used herein, “Standard
Settlement Period” means the standard settlement period, expressed in a number
of Trading Days, on the Company’s primary Trading Market with respect to the
Common Stock as in effect on the date of delivery of the Notice of Conversion.

(iii) Failure to Deliver Conversion Shares. If, (x) in the case of any Notice of
Conversion delivered pursuant to Section 4(a) hereof, such Conversion Shares are
not delivered to or as directed by the Holder by the Share Delivery Date, or
(y) in the case of any Notice of Conversion delivered pursuant to Section 4(b)
hereof the Company notifies the Holders in writing that the Change of Control
will not be consummated (which the Company shall promptly provide notice of if
the definitive agreement with respect to the Change of Control expires or is
terminated) or such Change of Control ultimately is not consummated, the Holder
shall be entitled to elect by written notice to the Company at any time on or
before its receipt of such Conversion Shares, to rescind such Notice of
Conversion, in which event the Company shall promptly return to the Holder any
original Debenture delivered to the Company and the Holder shall promptly return
to the Company the Conversion Shares issued to such Holder pursuant to the
rescinded Notice of Conversion. If, in the case of any Notice of Conversion
delivered pursuant to Section 4(b) hereof, the Company notifies the Holder in
writing that the Change of Control will not be consummated, the Notice of
Conversion will be deemed to be rescinded and the Company shall promptly return
to the Holder any original Debenture delivered to the Company.

(iv) Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Debenture. As to any fraction
of a share to which the Holder would otherwise be entitled upon a voluntary
conversion under this Section 4, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price.

(v) Taxes and Expenses. The Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the issuance and delivery
of any Conversion Shares upon conversion in a name other than that of the Holder
of this Debenture so converted, and the Company shall not be required to issue
or deliver any such Conversion Shares to a Person other than the Holder of this
Debenture so converted until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Company shall pay all Transfer Agent fees required for same-day processing of
the Notice of Conversion.

 

47



--------------------------------------------------------------------------------

(d) Reserve and Status of Common Stock Issued Upon Conversion.

(i) At all times from and after the Issue Date, when any Debentures are
outstanding, the Company will reserve, out of its authorized but unissued and
unreserved shares of Common Stock, a number of shares of Common Stock sufficient
to permit the conversion of all then-outstanding Debentures, giving effect to
any adjustment to the Conversion Price in accordance with Section 5 hereof.

(ii) The Conversion Shares shall have been duly authorized and, when issued and
delivered to the Holder, the Conversion Shares will be validly issued, fully
paid and non-assessable and will not have been issued in violation of or subject
to any preemptive or similar rights created under the Company’s Organizational
Documents or under the Delaware General Corporation Law.

Section 5. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”) payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Company upon conversion of, or payment
with respect to, the Debentures), (ii) subdivides outstanding shares of Common
Stock into a larger number of shares, (iii) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues, in the event of a reclassification of shares of Common
Stock, any shares of capital stock of the Company, then the Conversion Price
shall be multiplied by a fraction, of which (x) the numerator shall be the
number of shares of Common Stock outstanding immediately before such event and
(y) the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section 5(a)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or Distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

(b) Fundamental Transaction. If, at any time while this Debenture is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
of Common Stock for other securities, cash or property and has been accepted by
the holders of more than 50.0% of the outstanding Common Stock, (iv) the
Company, directly or indirectly, in one

 

48



--------------------------------------------------------------------------------

or more related transactions, effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property or (v) the Company, directly or indirectly, in one
or more related transactions, consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50.0% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
Persons making or party to, or associated or affiliated with the other Persons
making or party to, such stock or share purchase agreement or other business
combination) (each, a “Fundamental Transaction”), then, upon any subsequent
conversion of this Debenture pursuant to Section 4(a), the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the number of shares of Common Stock of the successor or acquiring
corporation (the “Successor Entity”) or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Debenture is convertible immediately
prior to such Fundamental Transaction. For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. The Company shall cause
any Successor Entity to assume in writing all of the obligations of the Company
under this Debenture and the other Transaction Documents in accordance with the
provisions of this Section 5(b) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder prior to or concurrently with
such Fundamental Transaction. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Debenture and the other Transaction Documents referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Debenture and the other Transaction Documents with the same effect as
if such Successor Entity had been named as the Company herein. If, in the case
of any Fundamental Transaction, the Alternate Consideration includes shares of
stock, securities or other property or assets of a Person other than the
Successor Entity, then such other Person shall execute a letter agreement that
shall contain such additional provisions to protect the interests of the Holder
as deemed reasonable by the Company. The above provisions of this Section 5(b)
shall similarly apply to successive Fundamental Transactions.

(c) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

49



--------------------------------------------------------------------------------

(d) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to the Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

Section 6. Optional Redemption; Mandatory Prepayments.

(a) Optional Redemption at Election of Company. The Company may, at any time and
from time to time, deliver a notice to the Holders (an “Optional Redemption
Notice”) of its election to redeem some or all of the then-outstanding principal
amount (including any PIK Interest paid) of the Debentures for cash in an amount
equal to the principal amount (including any PIK Interest paid) of that portion
of the Debentures being redeemed, plus any accrued and unpaid interest on such
principal amount (including any PIK Interest paid) being redeemed. Redemptions
of amounts outstanding under the Debentures under this Section 6(a) shall be on
a pro rata basis.

(b) Redemption Procedures. In connection with any optional redemption pursuant
to Section 6(b) hereof, the Company shall deliver to the Holders an Optional
Redemption Notice setting out the principal amount of the Debentures to be
redeemed, any accrued and unpaid interest thereon and the date fixed for
redemption (each, an “Optional Redemption Date”). Any optional redemption of any
principal amount (including any PIK Interest paid) of the Debentures may, at the
Company’s discretion, be subject to one or more conditions precedent. The
Optional Redemption Date of any optional redemption that is subject to
satisfaction of one or more conditions precedent may, in the Company’s
discretion, be delayed until such time as any or all such conditions shall be
satisfied (or waived by the Company in its sole discretion), or such optional
redemption may not occur and any related Optional Redemption Notice may be
modified or rescinded in the event that any or all such conditions shall not
have been satisfied (or waived by the Company in its sole discretion) by the
Optional Redemption Date, or by the Optional Redemption Date so delayed. In
addition, such Optional Redemption Notice may be extended, if such conditions
precedent have not been satisfied or waived by the Company, by providing notice
to the Holders.

(c) Mandatory Prepayments.

(i) If the Company or any Restricted Subsidiary Disposes of any property or
assets pursuant to a Disposition Transaction in any transaction or series of
related transactions that results in the receipt by the Company or such
Restricted Subsidiary of aggregate Net Cash Proceeds such that proceeds realized
in any fiscal year exceed $5,000,000 (such annual amount, the “Annual Net Cash
Proceeds Threshold”) (any such transaction or series of related transactions
resulting in Net Cash Proceeds being a “Relevant Transaction”), (1) the Company
shall give written notice to the Holder promptly after the date of receipt of
such Net Cash Proceeds and (2) the Company shall, except to the extent the
Company elects to apply all or a portion of such proceeds in accordance with
Section 6(c)(ii) hereof, promptly make an Asset Sale Offer (subject to
Section 6(c)(ii) hereof), in accordance with the procedures set forth in this
Section 6, in an amount equal to such Net Cash

 

50



--------------------------------------------------------------------------------

Proceeds so realized or received in excess of the Annual Net Cash Proceeds
Threshold (the “Applicable Proceeds”); provided, however, the references to
“promptly” making an Asset Sale Offer in this Section 6(c) shall be deemed to
mean promptly following the date of determining that such Applicable Proceeds
shall be used (or required to be used) for an Asset Sale Offer in accordance
with this Section 6(c) (but, in any case, no later than 15 Business Days
following such determination).

(ii) With respect to any Applicable Proceeds realized or received with respect
to any Relevant Transaction, at the option of the Company, the Company or any
Restricted Subsidiary may (in lieu of making an Asset Sale Offer pursuant to the
applicable provisions of this Section 6(c)) (1) reinvest (directly, or through
one or more of its Restricted Subsidiaries) all or any portion of such
Applicable Proceeds in the business within 365 days following receipt of such
Applicable Proceeds (or, if the Company or the relevant Restricted Subsidiary,
as applicable, has contractually committed within 365 days following receipt of
such Applicable Proceeds to reinvest such Applicable Proceeds, then within 545
days following receipt of such Applicable Proceeds) or (2) utilize all or any
portion of such Applicable Proceeds to repay or prepay secured Indebtedness,
including debt under the First Lien Credit Agreement and the Second Lien Credit
Agreement (provided that any prepayment or repayment of debt under a revolving
facility shall be accompanied by a termination of the underlying commitments);
provided that if any Applicable Proceeds are not so applied, subject to Sections
6(c)(i) and 6(c)(iii) hereof, the Company shall promptly make an Asset Sale
Offer in accordance with the procedures set forth in this Section 6(c), in an
amount equal to 100% of all remaining Applicable Proceeds realized or received
to the extent the Company is then required to make an Asset Sale Offer pursuant
to Section 6(c)(i) hereof. Pending the final application of any such amount of
Applicable Proceeds, the Company or any of its Restricted Subsidiaries may
temporarily reduce Indebtedness under a revolving credit facility, if any, or
otherwise invest or utilize such Applicable Proceeds in any manner not
prohibited hereby.

(iii) Notwithstanding any other provisions of this Section 6(c), (1) to the
extent that any or all of the Applicable Proceeds of any Disposition by a
foreign Subsidiary or a Subsidiary of a foreign Subsidiary (a “Foreign
Disposition”) giving rise to make an Asset Sale Offer pursuant to
Section 6(c)(i) hereof are prohibited, restricted or delayed by applicable local
law from being repatriated to the United States, an Asset Sale Offer with
respect to the portion of such Applicable Proceeds will not be required to be
made at the times provided in this Section 6(c) but may be retained by the
applicable Subsidiary (and no Asset Sale Offer with respect to such amounts
shall be required) so long as the applicable local law will not permit
repatriation to the United States (the Company hereby agreeing to use
commercially reasonable efforts to cause the applicable foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Applicable Proceeds is permitted under the applicable local law, such
repatriation will be immediately effected and an amount equal to such
repatriated Applicable Proceeds will be promptly the

 

51



--------------------------------------------------------------------------------

subject (net of additional Taxes payable or reserved against as a result
thereof) of an asset sale offer pursuant to this Section 6(c) to the extent
provided herein and (2) to the extent that the Company has determined in good
faith that repatriation of any or all of the Applicable Proceeds of any Foreign
Disposition would have a material adverse Tax consequence (taking into account
any foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Applicable Proceeds, the Applicable Proceeds
so affected may be retained by the applicable Subsidiary (and no Asset Sale
Offer with respect to such amounts shall be required); provided that, in the
case of subclause (2), on or before the later of (x) the date on which the
relevant adverse Tax consequence is no longer applicable and (y) the date on
which an amount equal to any Applicable Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 6(c), (x) the Company shall apply an amount equal to such
Applicable Proceeds to such reinvestments or prepayments as if such Applicable
Proceeds had been received by the Company rather than such Subsidiary, less the
amount of additional Taxes that would have been payable or reserved against if
such Applicable Proceeds had been repatriated (or, if less, the Applicable
Proceeds that would be calculated if received by the Company or such Subsidiary)
or (y) such Applicable Proceeds are applied to the repayment of Indebtedness of
the Company or the applicable Subsidiary.

(iv) In the event that the Company shall be required pursuant to Sections
6(c)(i) through 6(c)(iii) hereof to commence an offer to the Holder to
repurchase a portion of this Debenture (an “Asset Sale Offer”), it shall offer
to repurchase such portion of this Debenture at a price in cash equal to the sum
of (1) 100% of the principal amount (including any PIK Interest paid) of this
Debenture being repurchased plus (2) accrued and unpaid interest, if any, on
such principal amount (including any PIK Interest paid) of this Debenture being
repaid to, but excluding, the Purchase Date. Each Asset Sale Offer shall remain
open for a period of at least five Business Days following its commencement.
Within five Business Days immediately after the termination of such period (the
“Purchase Date”), the Company shall apply an amount equal to the remaining
Applicable Proceeds (the “Offer Amount”) to purchase the principal amount
(including any PIK Interest paid) of this Debenture validly tendered and not
validly withdrawn and Indebtedness under (x) the other Debentures and, (y) if
required by the terms of any other Indebtedness that is pari passu with this
Debenture, such Indebtedness, properly tendered on a pro rata basis. The Company
may satisfy its obligations under this Section 6(c) with respect to any
Disposition by making an Asset Sale Offer at any time prior to the expiration of
the reinvestment or repayment period set forth in Section 6(c)(ii) hereof.

(v) Upon the commencement of an Asset Sale Offer, the Company shall send a
notice to the Holder, which shall govern the terms of the Asset Sale Offer and
which shall state the Offer Amount, the purchase price and the Purchase Date.

 

52



--------------------------------------------------------------------------------

(vi) To the extent that the Offer Amount exceeds the aggregate principal amount
(including any PIK Interest paid) of this Debenture, the other Debentures and
other Indebtedness that is pari passu with this Debenture validly tendered and
not validly withdrawn pursuant to an Asset Sale Offer, the Company and its
Restricted Subsidiaries may retain such excess amount and/or apply such excess
amount in any manner not inconsistent with the terms of this Debenture. Upon
completion of any such Asset Sale Offer, the amount of Net Cash Proceeds
required to be applied in accordance with this Section 6(c) shall be reset to
zero.

Section 7. Negative Covenants.

(a) As long as any portion of this Debenture remains outstanding the Company
shall not, and shall not permit any Restricted Subsidiary to, directly or
indirectly:

(i) create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than
Permitted Liens;

(ii) create, incur, assume or suffer to exist any Indebtedness other than
Permitted Indebtedness; provided that the any amounts incurred by any of the
Company’s Restricted Subsidiaries in reliance on a dollar basket contained in
the First Lien Credit Agreement shall be deducted, dollar-for-dollar, from the
dollar baskets contained in this Debenture;

(iii) make any payment to, or sell, lease, transfer or otherwise dispose of any
of its properties or assets to, or purchase any property or assets from, or
enter into or make or amend any transaction or series of transactions, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Company involving aggregate consideration in excess of
$10,000,000 (each of the foregoing, an “Affiliate Transaction”) other than
Permitted Affiliate Transactions, unless (1) such Affiliate Transaction is on
terms that are not materially less favorable to the Company or such Restricted
Subsidiary than those that could have been obtained in a comparable transaction
with an unrelated Person on an arm’s-length basis and (2) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $30,000,000, the Company delivers to the
Holder a resolution adopted in good faith by the majority of the board of
directors of the Company or such Restricted Subsidiary approving such Affiliate
Transaction, together with a certificate signed by a Responsible Officer of the
Company or such Restricted Subsidiary certifying that the board of directors of
the Company or such Restricted Subsidiary determined or resolved that such
Affiliate Transaction complies with clause (1);

(iv) make a Restricted Payment in respect of the Company’s Equity Interests with
assets of the Company or its Subsidiaries (including, without limitation, Equity
Interests of a Subsidiary or Subsidiaries) other than in the form of cash or
Equity Interests issued by the Company; or

(v) deem a Subsidiary to be an Unrestricted Subsidiary under the terms of this
Debenture or make any investments in Subsidiaries which have been deemed to be
Unrestricted Subsidiaries without the prior written consent of the Required
Holders.

 

53



--------------------------------------------------------------------------------

(b) The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7. The principal amount
of any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of the Company dated such date prepared in accordance
with GAAP. If any basket is exceeded solely as a result of fluctuations in
applicable currency exchange rates or increases in the value of property
securing Indebtedness after the last time such basket was utilized (including in
connection with any Permitted Refinancing), such basket will not be deemed to
have been exceeded solely as a result of such fluctuations in currency exchange
rates. If any of the baskets set forth or referred to in this Section 7 are
exceeded solely as a result of fluctuations to Consolidated EBITDA for the most
recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under this Section 7, such baskets will not be deemed
to have been exceeded solely as a result of such fluctuations. Guarantees of, or
obligations in respect of letters of credit relating to, Indebtedness that are
otherwise included in the determination of a particular amount of Indebtedness
shall not be included in the determination of such amount of Indebtedness.

(c) For purposes of determining compliance with this Section 7, in the event
that an item of Indebtedness (or any portion thereof) or any Lien (or any
portion thereof) meets the criteria of more than one of the categories of
Permitted Indebtedness or Permitted Liens, as applicable, the Company may, in
its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) or Lien (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness under any combination of such categories (including in part
under one such category and in part under any other such category); provided
that all Indebtedness outstanding under the First Lien Credit Agreement will at
all times be deemed to be outstanding in reliance only on clause (a)(i) of the
definition of “Permitted Indebtedness” and all Indebtedness outstanding under
the Second Lien Credit Agreement will at all times be deemed to be outstanding
in reliance only on clause (a)(i) of the definition of “Permitted Indebtedness”
and may not be reclassified under other clauses.

(d) In connection with any action being taken in connection with a Limited
Condition Acquisition, except to the extent expressly set forth herein, for
purposes of determining compliance with any provision of this Debenture that
requires that no Default, Event of Default or specified Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall be deemed satisfied, so long as no Default,
Event of Default or specified Event of Default, as applicable, exists on the
date the definitive agreements for such Limited Condition Acquisition are
entered into after giving Pro Forma Effect to such Limited Condition Acquisition
and the actions to be taken in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if such Limited Condition
Acquisition and other actions had occurred on such date. For the avoidance of
doubt, if the Company has exercised its option under the first sentence of this
clause (e), and any Default or Event

 

54



--------------------------------------------------------------------------------

of Default occurs following the date the definitive agreements for the
applicable Limited Condition Acquisition were entered into and prior to the
consummation of such Limited Condition Acquisition, any such Default or Event of
Default shall be deemed to not have occurred or be continuing solely for
purposes of determining whether any action being taken in connection with such
Limited Condition Acquisition is permitted hereunder. In connection with any
action being taken solely in connection with a Limited Condition Acquisition,
for purposes of:

(i) determining compliance with any provision of this Debenture which requires
the calculation of the First Lien Net Leverage Ratio, the Senior Secured Net
Leverage Ratio or the Total Net Leverage Ratio; or

(ii) testing availability under baskets set forth in this Debenture (including
baskets measured as a percentage of Consolidated EBITDA);

in each case, at the option of the Company (the Company’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
the Company are available, the Company could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Company has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated EBITDA of the Company or the Person subject to such
Limited Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations. If the Company has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of investments or Restricted
Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Company, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness or the designation of
an Unrestricted Subsidiary on or following the relevant LCA Test Date and prior
to the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated; provided that the calculation of Consolidated
Net Income (and any defined term a component of which is Consolidated Net
Income) shall not include the Consolidated Net Income of the Person or assets to
be acquired in any Limited Condition Acquisition until such time as such Limited
Condition Acquisition is actually consummated.

 

55



--------------------------------------------------------------------------------

Section 8. Events of Default.

(a) Events of Default. Any of the following shall constitute an “Event of
Default”:

(i) any default in the payment of (1) the principal amount of this Debenture
(including any PIK Interest paid) or (2) interest and other amounts owing to the
Holder on this Debenture, in each case, as and when the same shall become due
and payable, which default, solely in clause (2), is not cured within five
Business Days;

(ii) the Company (1) fails to perform or observe or perform any covenant or
agreement contained in Section 7 of this Debenture or (2) fails to perform or
observe any covenant or agreement (other than those specified in Section 8(a)(i)
hereof and other than a breach by the Company of its obligations to deliver
shares of Common Stock to the Holder upon conversion, which breach is addressed
in clause (ix) below)) contained in this Debenture in or in any other
Transaction Document on its part to be performed or observed and, in the case of
subclause (2), such failure continues for 30 days after notice thereof to the
Company by Holders holding more than 25% of the outstanding aggregate principal
amount of the outstanding Debentures;

(iii) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Company in this Debenture or in any other
Transaction Document, or in any document required to be delivered in connection
herewith or therewith, shall be incorrect or misleading in any material respect
(or in any respect if any such representation or warranty is already qualified
by materiality) when made or deemed made;

(iv) the Company or any Restricted Subsidiary thereof (other than an Immaterial
Subsidiary) (1) fails to make any payment beyond the applicable grace period
with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder and intercompany Indebtedness) having an
aggregate outstanding principal amount of more than $20,000,000 or (2) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) after the expiration of any applicable grace or cure period
therefor to cause, with the giving of notice if required, such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case, prior to its stated maturity; provided
that this clause (iii)(2) shall not apply to (x)

 

56



--------------------------------------------------------------------------------

secured Indebtedness that becomes due as a result of the sale or transfer or
other disposition (including a casualty event) of the property or assets
securing such Indebtedness permitted hereunder and under the documents providing
for such Indebtedness and such Indebtedness is repaid when required under the
documents providing for such Indebtedness, (y) events of default, termination
events or any other similar event under the documents governing Swap Contracts
for so long as such event of default, termination event or other similar event
does not result in the occurrence of an early termination date or any
acceleration or prepayment of any amounts or other Indebtedness payable
thereunder or (z) Indebtedness that upon the happening of any such default or
event automatically converts into Equity Interests (other than Disqualified
Equity Interest or preferred stock) in accordance with its terms; provided,
further, that such failure is unremedied and is not validly waived by the
holders of such Indebtedness in accordance with the terms of the documents
governing such Indebtedness prior to any acceleration of the amounts owed under
this Debenture pursuant to Section 8(b) hereof;

(v) the Company or any Restricted Subsidiary thereof (other than any Immaterial
Subsidiary) institutes or consents to the institution of any proceeding under
any Debtor Relief Law, a winding-up, an administration, a dissolution or a
composition, or makes an assignment for the benefit of creditors or any other
action is commenced (by way of voluntary arrangement, scheme of arrangement or
otherwise); or appoints, applies for or consents to the appointment of any
receiver, administrator, administrative receiver, trustee, custodian,
conservator, liquidator, rehabilitator, judicial manager, provisional
liquidator, administrator, receiver and manager, controller, monitor or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, judicial manager,
provisional liquidator, administrator, administrative receiver, receiver and
manager, controller, monitor or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 days or any proceeding under any Debtor Relief Law relating
to any such Person or to all or substantially all of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
days, or an order for relief is entered in any such proceeding;

(vi) (1) the Company or any Restricted Subsidiary thereof (other than any
Immaterial Subsidiary) becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due or suspends making payments
or enters into a moratorium or standstill arrangement in relation to its
Indebtedness or is taken to have failed to comply with a statutory demand (or
otherwise be presumed to be insolvent by applicable law) or (2) any writ or
warrant of attachment or execution or similar process is issued, commenced or
levied against all or substantially all of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue,
commencement or levy, or any analogous procedure or step is taken in any
jurisdiction;

 

57



--------------------------------------------------------------------------------

(vii) there is entered against the Company or any Restricted Subsidiary thereof
(other than any Immaterial Subsidiary) a final judgment or order for the payment
of money in an aggregate amount (as to all such judgments and orders) exceeding
$20,000,000 (to the extent not paid and not covered by (1) independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not deny coverage or (2) an enforceable indemnity to the
extent that the Company or such Restricted Subsidiary shall have made a claim
for indemnification and the applicable indemnifying party shall not have
disputed such claim) and there is a period of 60 consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;

(viii) any material provision of any Transaction Document, at any time after its
execution and delivery and for any reason, other than as expressly permitted
hereunder or thereunder or satisfaction in full of all obligations under the
Transaction Documents, ceases to be in full force and effect; or the Company
contests in writing the validity or enforceability of any provision of any
Transaction Document; or the Company denies in writing that it has any or
further liability or obligation under any Transaction Document (other than as a
result of repayment in full of all obligations under the Transaction Documents),
or purports in writing to revoke or rescind any Transaction Document (except as
otherwise expressly provided in the Transaction Documents); or

(ix) the Company shall fail for any reason to deliver Conversion Shares to a
Holder prior to the fifth Trading Day after a Share Delivery Date pursuant to
Section 4 or the Company shall provide at any time notice to the Holder,
including by way of public announcement, of the Company’s intention to not honor
requests for conversions of any Debentures in accordance with the terms hereof.

(b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount (including any PIK Interest paid) of this
Debenture, plus accrued and unpaid interest to the extent required by Section 2
hereof and all other amounts owing in respect thereof through the date of
acceleration, shall become, at the election of Holders holding more than 25% of
the outstanding aggregate principal amount of the Debentures, immediately due
and payable in cash. Upon the payment in full of all amounts due to the Holder
under the Transaction Documents, the Holder shall promptly surrender this
Debenture to or as directed by the Company. Such acceleration may be rescinded
and annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a holder of the Debenture until such time, if any, as
the Holder receives full payment pursuant to this Section 8(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 

58



--------------------------------------------------------------------------------

Section 9. Miscellaneous.

(a) Reporting.

(i) Annual and Quarterly Financial Statements. So long as amounts due under this
Debenture remain outstanding, the Company shall furnish to the Holder:

(1) within 90 days after the end of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of any independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with GAAP; and

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, beginning with the first full fiscal quarter
following the Issue Date, a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes, together with a
customary management’s discussion and analysis of financial information.

(ii) Delivery. Notwithstanding the foregoing, (i) in the event that the Company
files an annual report on Form 10-K (or equivalent report) for any fiscal year,
or delivers to Holder such annual report in such form as would have been
suitable for filing with the SEC, within 90 days after the end of such fiscal
year, such Form 10-K shall satisfy all requirements of Section 9(a)(i)(1) hereof
with respect to such fiscal year to the extent that it contains the information
and report and opinion required by Section 9(a)(i)(1) hereof and (ii) in the
event that the Company files a quarterly report on Form 10-Q (or equivalent
report) for any fiscal quarter, or delivers to Holder such quarterly report in
such form as would have been suitable for filing with the SEC, within 45 days
after the end of such fiscal quarter, such Form 10-Q shall satisfy all
requirements of Section 9(a)(i)(2) hereof with respect to such fiscal quarter to
the extent that it contains the information required by Section 9(a)(i)(2)
hereof.

 

59



--------------------------------------------------------------------------------

Section 10. Miscellaneous.

(a) Other Interpretive Provisions. With reference to this Debenture and each
other Transaction Document, unless otherwise specified herein or in such other
Transaction Document:

(i) the meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms;

(ii) the words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Transaction Document shall refer to such Transaction
Document as a whole and not to any particular provision thereof.

(iii) references in this Debenture to an Exhibit, Schedule, Article, Section,
clause or subclause refer (1) to the appropriate Exhibit or Schedule to, or
Article, Section, clause or subclause in this Debenture or (B) to the extent
such references are not present in this Debenture, to the Transaction Document
in which such reference appears;

(iv) the term “including” is by way of example and not limitation;

(v) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form;

(vi) any reference herein to any Person shall be construed to include such
Person’s successors and assigns; and

(vii) on the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(b) Accounting Terms.

(i) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to the
Transaction Documents shall be prepared in conformity with, GAAP, as in effect
from time to time.

(ii) If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Transaction Document, and the Company shall so
request, the Holder and the Company shall negotiate in good faith to amend such
ratio, basket, requirement or other provision to preserve the original intent
thereof in light of such change in GAAP or the application thereof; provided
that, until so amended, (1)(A) such ratio, basket, requirement or other
provision shall continue to be computed or interpreted in accordance with GAAP
or the application thereof prior to such change therein and (B) the Company
shall provide to the Company a written reconciliation in form and substance
reasonably satisfactory to the Required Holders, between calculations of such
ratio, basket, requirement or other provision made before and after giving
effect to such change in GAAP or the application thereof or (2) the Company may
elect to fix GAAP (for purposes of such ratio, basket, requirement or other
provision) as of another later date notified in writing to the Holder from time
to time.

 

60



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Loan Document shall be calculated, in each case, without
giving effect to any election under FASB ASC 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.

(iv) Any reference to any specific pronouncement or principle herein not
otherwise operative under GAAP shall be deemed to refer to any such similar
pronouncement or principle as may be operative under GAAP.

(c) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be in writing and delivered personally,
by facsimile or by email attachment or sent by a nationally recognized overnight
courier service, addressed to the Company, at the address set forth in the
Purchase Agreement, or such other facsimile number, email address or address as
the Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section 10(c). Any and all notices or other communications
or deliveries to be provided by the Company hereunder, including, without
limitation, the Notice of Conversion, shall be in writing and delivered
personally, by facsimile or by email attachment or sent by a nationally
recognized overnight courier service addressed to the Holder at the facsimile
number, email address or address of the Holder appearing on the books of the
Company, or if no such facsimile number or email attachment or address appears
on the books of the Company, at the principal place of business of the Holder,
as set forth in the Purchase Agreement. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment to the email address set
forth in the Purchase Agreement prior to 5:30 p.m. (New York City time) on any
date, (ii) the next Trading Day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number or email
attachment to the email address set forth in the Purchase Agreement on a day
that is not a Trading Day or later than 5:30 p.m. (New York City time) on any
Trading Day, (iii) the second Trading Day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service and (iv) upon actual
receipt by the party to whom such notice is required to be given.

(d) Absolute Obligation. Except as expressly provided in the Transaction
Documents, no provision of this Debenture shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
and accrued interest, as applicable, on this Debenture at the time, place and
Interest Rate, and in the coin or currency, herein prescribed. This Debenture is
a direct debt obligation of the Company.

 

61



--------------------------------------------------------------------------------

(e) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount (including any PIK Interest paid) of this Debenture so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such Debenture, and of the ownership hereof,
reasonably satisfactory to the Company. The applicant for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Debenture.

(f) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by applicable
law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS DEBENTURE OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(g) Amendments; Waivers. Any provision of this Debenture may be amended or
waived, and consent to any departure by the Company of the terms of this
Debenture may be granted, by a written instrument executed by the Company and
the Required Holders; provided, that no such amendment, waiver or consent shall
(i) waive or postpone any date fixed by this Debenture or any other Transaction
Document for any payment of principal, interest or other amounts due to the
Holder, including the Maturity Date, (ii) reduce the principal of, or the rate
of interest specified herein on, any Debenture, (iii) change the provisions
requiring pro rata payments to the Holders set forth herein or (iv) change any
provision of this Section 10(g) or the definition of “Required Holders” or any
other provision hereof specifying the number or percentage of the Holders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, in each case, without the written
consent

 

62



--------------------------------------------------------------------------------

of each Holder directly affected thereby. Any waiver by the Company or the
Holder of a breach of any provision of this Debenture shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Debenture. The failure of the Company or the
Holder to insist upon strict adherence to any term of this Debenture on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Debenture on any other occasion.

(h) Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.

(i) Usury. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

(j) Remedies; Other Obligations. The remedies provided in this Debenture shall
be cumulative and in addition to all other remedies available under this
Debenture and any of the other Transaction Documents at law or in equity, and
nothing herein shall limit the Holder’s right to pursue actual and consequential
damages for any failure by the Company to comply with the terms of this
Debenture. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof).

(k) Transfer Restrictions. The transfer, assignment or participation of any
amount of this Debenture is subject to the conditions specified in the Purchase
Agreement, and the Company reserves the right to refuse to transfer, assign or
grant a participation in this Debenture until such conditions have been
fulfilled with respect to such transfer, assignment or participation.

 

63



--------------------------------------------------------------------------------

(l) Tax Matters.

(i) On or prior to the date that it becomes a Holder hereunder, the Holder shall
deliver to the Company documentation meeting the Tax Form Requirements.

(ii) Any amounts required to be delivered in connection with this Debenture
shall be delivered free and clear of any deduction or withholding for Taxes,
except as otherwise required by law. If any applicable law requires the
deduction or withholding of any Tax from or in respect of any such amounts, then
the Company shall make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, the sum
payable by the Company shall be increased as necessary so that after all such
deductions or withholdings of Indemnified Taxes have been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 10(l)(ii)) the applicable Holder receives an amount equal to the sum it
would have received had no such deduction or withholding of Indemnified Taxes
been made.

(iii) Upon the Company’s receipt of a written request of a Holder or written
request of a person certifying that it is an owner of a beneficial interest in
this Debenture for the information described in United States Treasury
Regulations Section 1.1275-3(b)(1)(i) that is applicable to such Holder or
beneficial owner, the Company shall promptly provide to such requesting Holder
or owner of a beneficial interest all of such information.

(m) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.

(n) Indemnification. The Company agrees to pay or reimburse the Holders for all
reasonable documented out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Debenture or the other
Transaction Documents, any proceeding under any bankruptcy proceeding or in
connection with any workout or restructuring, including the fees, disbursements
and other charges of counsel (limited to the reasonable fees, disbursements and
other charges of one counsel to the Holders, taken as a whole, and, if
necessary, of one local counsel in each relevant jurisdiction (which may include
a single special counsel acting in multiple jurisdictions) and of special
counsel for each relevant specialty and, in the event of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
each Holder subject to such conflict), in each case without duplication for any
amounts paid (or indemnified) hereunder. The Company shall indemnify and hold
harmless each Holder and its Affiliates and each partner, controlling person,
director, officer, employee, counsel, agent and representative of the foregoing
and, in the case of any funds, trustees and advisors and attorneys-in-fact
(collectively, the “Indemnitees”) from and against (and will reimburse each
Indemnitee, as and when incurred, for) any and all liabilities, obligations,

 

64



--------------------------------------------------------------------------------

losses, damages, penalties, claims, demands, actions, judgements, suits, costs
(including settlement costs), disbursements and reasonable and documented or
invoiced out-of-pocket fees and expenses (including the fees, disbursements and
other charges of (i) one counsel to the Indemnitees taken as a whole, (ii) in
the case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Company of such conflict and thereafter
retains its own counsel, of another firm of counsel for each such affected
Indemnitee in each relevant jurisdiction material to the interests of the
Indemnitees and (iii) if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions and, solely in the event of an actual or perceived conflict of
interest, one additional counsel in each applicable jurisdiction material to the
interests of the affected Persons (or each group of affected Persons) taken as a
whole) and special counsel for each relevant specialty) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted or
awarded against such Indemnitee in any way relating to or arising out of or in
connection with or by reason of any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, or in
connection with or by reason of any of the following, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, investigation, ligation or
proceeding): (1) the execution, delivery, enforcement, performance or
administration of any Transaction Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby or (2) the use or
proposed use of the proceeds therefrom; provided that such indemnity shall not,
as to such Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgements,
suits, costs, disbursements, fees or expenses are determined by a court of
competent jurisdiction in a final and non-appealable judgement to have resulted
from (A) the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its Affiliates or controlling persons or any of the
officers, directors, employees, agents, advisors or members of any of the
foregoing or (B) any dispute that is among Indemnitees that a court of competent
jurisdiction has deemed in a final and non-appealable judgment did not involve
actions or omissions of any direct or indirect parent or controlling person of
the Company or its Subsidiaries (the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee and regardless of whether such Indemnitee is a party thereto,
and whether or not such proceedings are brought by the Company, its
equityholders, its Affiliates, creditors or any other third person. No
Indemnitee or the Company shall have any liability for any special, punitive,
indirect or consequential damages relating to this Debenture or the other
Transaction Documents; provided that such waiver of special, punitive, indirect
or consequential damages shall not limit the indemnification obligations of the
Company under this Section 10(n). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10(n) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, shareholders or creditors
or any Indemnitee or any other Person, and whether or not any Indemnitee is
otherwise a party thereto. Should any investigation, litigation or proceeding be
settled, or if there is a judgment against an Indemnitee in any such
investigation, litigation or proceeding, the Company shall indemnify and hold
harmless

 

65



--------------------------------------------------------------------------------

each Indemnitee in the manner set forth above; provided, that the Company shall
not be liable for any settlement effected without the Company’s prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned).
All amounts due under this Section 10(n) shall be payable within 30 days after
demand therefore. For the avoidance of doubt, the payment, reimbursement or
indemnification obligations of the Company pursuant to this Section 10(n) shall
not apply to any income, withholding or similar taxes payable by or with respect
to the Holder in connection with its ownership of this Debenture.

Execution . In the event that any signature to this Debenture is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

[Signature Page Follows]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

PIVOTAL ACQUISITION CORP. By:  

                 

Name:   Title:  

[Signature Page to Convertible Debenture]



--------------------------------------------------------------------------------

SCHEDULE 7(a)(i)

LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 7(a)(ii)

INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE 7(a)(iii)

AFFILIATE TRANSACTIONS

 

  1.

Warrant Agreement, dated as of January 31, 2019, by and between Pivotal
Acquisition Corp. and Continental Stock Transfer & Trust Company

 

  2.

Registration Rights Agreement, dated as of December [ 🌑 ], 2019, by and among
Pivotal Acquisition Corp., each of the Controlling Holders named therein and
each other Holder from time to time party thereto

 

  3.

Each Letter Agreement, dated as of January 31, 2019, from each of the initial
stockholders, officers and directors of Pivotal Acquisition Corp., as amended by
the Amendment to Insider Letter, Dated January 31, 2019

 

  4.

Investment Management Trust Agreement, dated as of January 31, 2019, by and
between Pivotal Acquisition Corp. and Continental Stock Transfer & Trust Company

 

  5.

Registration Rights Agreement, dated as of January 31, 2019, by and among
Pivotal Acquisition Corp. and each Investor from time to time party thereto

 

  6.

Forward Purchase Agreement, dated as of January 31, 2019, by and between Pivotal
Spac Funding LLC and Pivotal Acquisition Corp.

 

  7.

Stockholders Agreement, dated as of December [ 🌑 ], 2019, by and among Pivotal
Acquisition Corp. and the LD Topco Holders from time to time party thereto



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert the 8.00% convertible debenture due
December [🌑], 2024 (the “Debenture”) of Pivotal Acquisition Corp. (to be
renamed KLDiscovery, Inc.), a Delaware corporation (the “Company”), held by it
into shares of Class A common stock, par value $0.0001 per share, of the Company
(the “Common Stock”) according to the conditions contained in the Debenture, as
of the date written below. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Debenture. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as required by
the Debenture and the Purchase Agreement and as reasonably requested by the
Company in accordance therewith. No fee will be charged to the holder for any
conversion, except for such transfer taxes, if any.

Conversion Information:

Conversion Date:

Principal Amount of Debenture:

Number of Shares of Common Stock to Be Issued:

Signature:

Name:

Address for Delivery of Common Stock Certificates:

or

DWAC Instructions:

Broker No:

Account No:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NON-BANK CERTIFICATE

To: Pivotal Acquisition Corp. (to be renamed KLDiscovery, Inc.) (the “Company”)

From: [_____] (the “Purchaser”)

Dated: [_____]

We refer to the securities purchase agreement, dated December 16, 2019 (the
“Agreement”). For purposes of Section 4.1(a)(ii)(3) of the Agreement, the
Purchaser hereby certifies that it is not:

 

  (A)

a bank described in Section 881(c)(3)(A) of the United States Internal Revenue
Code of 1986, as amended (the “Code”);

 

  (B)

a 10-percent shareholder of the Company described in Section 871(h)(3)(B) of the
Code, or

 

  (C)

a controlled foreign corporation related to the Company within the meaning of
Section 864(d) of the Code.

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

[Purchaser]

 

By:                                     
                                                       Name: Title: